Exhibit 10.2
 










[equastone.jpg]

 


 
OFFICE LEASE


 
KIRKWOOD III


by and between




EQUASTONE KIRKWOOD, LP,
a Delaware limited partnership


 
as Landlord,


 
and
 
INX INC.,
a Delaware corporation,


 
as Tenant.
 



--------------------------------------------------------------------------------


 
KIRKWOOD III
 
SUMMARY OF BASIC LEASE INFORMATION
 
The parties hereto agree to the following terms of this Summary of Basic Lease
Information (the "Summary").  This Summary is hereby incorporated into and made
a part of the attached Office Lease (this Summary and the Office Lease to be
known collectively as the "Lease") which pertains to the office buildings
located at 11757 Katy Freeway, Houston, Texas 77079.  Each reference in the
Office Lease to any term of this Summary shall have the meaning as set forth in
this Summary for such term.  In the event of a conflict between the terms of
this Summary and the Office Lease, the terms of the Office Lease shall
prevail.  Any capitalized terms used herein and not otherwise defined herein
shall have the meaning as set forth in the Office Lease.


TERMS OF LEASE
(References are to the Office Lease)
DESCRIPTION
   
1.     Date:
September 18, 2009.
   
2.     Landlord:
EQUASTONE KIRKWOOD, LP,
a Delaware limited partnership
   
3.     Address of Landlord
        (Section 30.11):
8910 University Center Lane, Suite 500
San Diego, California  92122
Attn:  Senior Counsel
with a copy to:
8910 University Center Lane, Suite 500
San Diego, California 92122
Attn:  Todd Parker
   
4.     Tenant:
INX Inc.,
a Delaware corporation.
   
5.     Address of Tenant
        (Section 30.11):
INX Inc.
6401 Southwest Freeway
Houston, Texas 77074
Attention:  Chief Financial Officer
(Prior to Lease Commencement Date)
     
and
INX Inc.
11757 Katy Freeway, Suite 1150
Houston, Texas 77079
Attention:  Chief Financial Officer
(After Lease Commencement Date)

 
(ii)

--------------------------------------------------------------------------------


6.     Premises (Article 1):
Approximately 10,478 rentable square feet of space located in Suite 1150 on the
eleventh (11th) floor of the Building located and addressed at 11757 Katy
Freeway, Houston, Texas, as set forth in Exhibit A attached hereto.
   
7.     Term (Article 2).
     
7.1     Lease Term:
Five (5) years, calculated in accordance with Section 2.1 below.
   
7.2     Lease Commencement Date:
The later of the date the Premises are Ready for Occupancy or December 1, 2009.
   
7.3     Option to Extend:
One (1), five (5) year Option to Extend.
   
8.     Base Rent (Article 3):
 

 

 
Lease Months
Monthly
Installment of Base Rent
Annual
Rental Rate
per Rentable Square Foot
 
1-3
$7,858.50
$9.00
 
4-12
$17,026.75
$19.50
 
13-24
$17,463.33
$20.00
 
25-36
$17,899.92
$20.50
 
37-48
$18,336.50
$21.00
 
49-60
$18,773.08
$21.50

 
9.Additional Rent (Article 4).
     
9.1           Base Year:
Calendar year 2010.
   
9.2           Tenant's Share:
Approximately 3.74%.  Tenant's Share was calculated by multiplying the number of
rentable square feet of the Premises by 100 and dividing the product by the
total rentable square feet in the Building, which is 280,435 (subject to
adjustment pursuant to Section 1.3 of the Lease).
   
10.     Prepaid Base Rent
          (Article 3)
$7,858.50 for the first (1st) full month of the Lease Term.
   
11.     Security Deposit
          (Article 22):
$3,000.00.

 
(iii)

--------------------------------------------------------------------------------



   
12.     Parking Pass Ratio
          (Article 28):
Forty (40) parking passes of which four (4) parking passes shall be designated
for reserved parking.
   
13.     Broker
          (Section 30.21):
Transwestern (for Landlord)
Jones Lang LaSalle Brokerage, Inc. (for Tenant)









(iv)

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
1.
REAL PROPERTY, BUILDING AND PREMISES
1
2.
LEASE TERM
1
3.
BASE RENT
3
4.
ADDITIONAL RENT
3
5.
USE OF PREMISES
8
6.
SERVICES AND UTILITIES
9
7.
REPAIRS
11
8.
ADDITIONS AND ALTERATIONS
11
9.
COVENANT AGAINST LIENS
12
10.
INDEMNITY AND INSURANCE
13
11.
DAMAGE AND DESTRUCTION
15
12.
NONWAIVER
16
13.
CONDEMNATION
16
14.
ASSIGNMENT AND SUBLETTING
16
15.
SURRENDER OF PREMISES AND REMOVAL OF TENANT'S PROPERTY
18
16.
HOLDING OVER
18
17.
ESTOPPEL CERTIFICATES
19
18.
SUBORDINATION
19
19.
DEFAULTS; REMEDIES
19
20.
LANDLORD REMEDIES
20
21.
COVENANT OF QUIET ENJOYMENT
22
22.
SECURITY DEPOSIT
22
23.
INTENTIONALLY OMITTED
22
24.
SIGNS
22

 
(i)

--------------------------------------------------------------------------------



    Page
25.
LATE CHARGES
23
26.
LANDLORD'S RIGHT TO CURE DEFAULT
23
27.
ENTRY BY LANDLORD
23
28.
TENANT PARKING
24
29.
HAZARDOUS MATERIALS
24
30.
MISCELLANEOUS PROVISIONS
25
31.
METHOD OF CALCULATION
29

 
(ii)

--------------------------------------------------------------------------------


 
Page
EXHIBITS
     
EXHIBIT A    OUTLINE OF FLOOR PLAN OF PREMISES
 
EXHIBIT B    TENANT WORK LETTER
 
EXHIBIT C    RULES AND REGULATIONS
 
 
 
Abatement Event
10
Abatement Notice
10
Additional Rent
3
Affiliate
17
Affiliated Parties
28
Alterations
11
Approved Working Drawings
Exhibit B
Architect
Exhibit B
Audit Notice
7
Base Rent
3
Base Year
4
Base, Shell and Core
Exhibit B
Blocked Parties
28
Brokers
27
Building Systems
11
Calendar Year
4
Change Order
Exhibit B
Code
Exhibit B
Common Areas
1
Construction Drawings
Exhibit B
Contamination
24
Contractor
Exhibit C
Control
18
Controllable Operating Costs
6
Cosmetic Alterations
11
Cost Proposal
Exhibit B
Cost Proposal Delivery Date
Exhibit B
Cutoff Date
7
Damage Termination Date
15
Damage Termination Notice
15
DTPA
28
Eligibility Period
11
Engineers
Exhibit B
Estimate
7
Estimate Statement
7
Estimated Excess
7
Excess
3
Executive Order
28
Expense Year
4
Final Space Plan
Exhibit B
Final Working Drawings
Exhibit B

 
(iii)

--------------------------------------------------------------------------------


Force Majeure
26
Hazardous Material
24
High Power Equipment
9
Holidays
9
HVAC
9
Improvement Allowance
Exhibit B
Improvement Allowance Items
Exhibit B
Improvements
Exhibit B
Indemnified Claims
13
Insurance Expenses
4
Interest Notice
2
Landlord
1
Landlord Indemnified Parties
13
Landlord Party
23
Landlord Supervision Fee
Exhibit B
Landlord's Rental Damages
21
Lease
1
Lease Commencement Date
1
Lease Term
1
Lease Year
1
Low Power Equipment
9
Maximum Power Allotment
9
Notices
26
OFAC
28
Operating Expenses
4
Option Notice
2
Option Rent
2
Option Rent Notice
2
Option Term
2
Outside Agreement Date
2
Outside Date
2
Over-Allowance Amount
Exhibit B
Parent Entity
18
Parking Facilities
1
Partial Cost Proposal
Exhibit B
Patriot Act Related Laws
28
Permits
Exhibit B
Permitted Assignee
18
Premises
1
Prime Rate
21
Provider
10
Punch-List Expiration Date
Exhibit B
Ready for Occupancy
Exhibit B
Real Property
1
Renovations
27
Rent
3

 
(iv)

--------------------------------------------------------------------------------


Review Period
7
Rules and Regulations
8
Secured Areas
9
Security Deposit
22
Specifications
Exhibit B
Standard Improvement Package
Exhibit B
Statement
6
Subject Space
16
Subleasing Costs
17
Substantial Completion
Exhibit B
Summary
1
Systems and Equipment
6
Tax Expenses
6
Tenant
1
Tenant Delays
Exhibit B
Tenant Improvements
1
Tenant Parties
13
Tenant's Agents
Exhibit B
Tenant's Share
6
Time Deadlines
Exhibit B
Transfer Notice
16
Transfer Premium
17
Transferee
16
Transfers
16
Utility Expenses
6

 
 
(v)

--------------------------------------------------------------------------------




KIRKWOOD III
 
OFFICE LEASE
 
This Office Lease, which includes the preceding Summary of Basic Lease
Information (the "Summary") attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the "Lease"), dated as of the date set forth in Section 1 of the
Summary, is made by and between EQUASTONE KIRKWOOD, LP, a Delaware limited
partnership ("Landlord"), and INX INC., a Delaware corporation ("Tenant").
 
1.           REAL PROPERTY, BUILDING AND PREMISES
 
1.1           Real Property, Building and Premises.  Upon and subject to the
terms, covenants and conditions hereinafter set forth in this Lease, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord the premises set
forth in Section 6 of the Summary (the "Premises"), which Premises are located
in the "Building," as that term is defined in this Section 1.1.  The outline of
the floor plan of the Premises is set forth in Exhibit A attached hereto.  The
Premises are a part of the building(s) known as Kirkwood III located and
addressed at 11757 Katy Freeway, Houston, Texas 77079 (the "Building").  The
Building, the parking facilities serving the Building from time to time
("Parking Facilities"), the outside plaza areas, land and other improvements
surrounding the Building which are designated from time to time by Landlord as
common areas appurtenant to or servicing the Building, and the land upon which
any of the foregoing are situated, are herein sometimes collectively referred to
as the "Real Property."  Tenant is hereby granted the right to the nonexclusive
use of the common corridors and hallways, stairwells, elevators, restrooms and
other public or common areas located on the Real Property (specifically
excluding any common areas located within any buildings not containing any
portion of the Premises) ("Common Areas").  Landlord reserves the right to make
alterations or additions to or to change the location of elements of the Real
Property so long as such alterations or additions do not materially interfere
with Tenant's access to the Real Property or Tenant's use thereof.
 
1.2           Condition of the Premises.  Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B, if
applicable, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.  Tenant
also acknowledges that Landlord has made no representation or warranty (express
or implied) regarding (i) the condition of the Premises or the Real Property
except as specifically set forth in this Lease and the Tenant Work Letter, if
applicable or (ii) the suitability or fitness of the Premises or the Real
Property for the conduct of Tenant's business.  Any existing leasehold
improvements in the Premises as of the date of this Lease, together with the
Improvements (as defined in the Tenant Work Letter) to be constructed pursuant
to the Tenant Work Letter, if any, may be collectively referred to herein as the
"Tenant Improvements."
 
1.3           Verification of Rentable Square Feet of Premises and
Building.  For purposes of this Lease, "rentable square feet" shall mean
"rentable area" calculated pursuant to Landlord's standard method of measuring
square footage.  At Landlord's discretion, the number of rentable square feet of
the Premises and the Building shall be subject to verification from time to time
by Landlord's space measurement consultant, and such verification shall be made
in accordance with the provisions of this Article 1.  Tenant's architect may
consult with Landlord's space measurement consultant regarding verification of
the number of rentable square feet of the Premises; however, the determination
of Landlord's space measurement consultant shall be conclusive and binding upon
the parties; provided, however, that in no event shall any such remeasurement of
the Building affect Tenant's monetary obligations under this Lease.
 
2.           LEASE TERM
 
2.1           Initial Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease except for the provisions of this Lease
relating to the payment of Rent.  The term of this Lease (the "Lease Term")
shall be for the period of time set forth in Section 7.1 of the Summary and
shall commence on the date (the "Lease Commencement Date") set forth in
Section 7.2 of the Summary (subject, however, to the terms of the Tenant Work
Letter attached hereto as Exhibit "B", if applicable), and shall terminate upon
the expiration of the Lease Term, unless this Lease is sooner terminated as
hereinafter provided.  For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that if the Lease Commencement Date is not the first day of the month,
then the first Lease Year shall commence on the Lease Commencement Date and end
on the last day of the twelfth month thereafter and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the last day
of the Lease Term (for example, if the Lease Commencement Date is April 15, the
first Lease Year will be April 15 through April 30 of the following year, and
each succeeding Lease Year will be May 1 through April 30).
 
(1)

--------------------------------------------------------------------------------


2.2           Delays and Notice of Lease Term Dates.  If Landlord is unable to
deliver possession of the Premises to Tenant on or before the anticipated Lease
Commencement Date as set forth in Section 7.2 of the Summary, Landlord shall not
be subject to any liability for its failure to do so and such failure shall not
affect the validity of this Lease nor the obligations of Tenant
hereunder.  Notwithstanding anything in the foregoing sentence to the contrary,
if the Premises are not Ready for Occupancy (as defined in Exhibit B below) and
delivered to Tenant by that date which is seventy-five (75) days after the later
of (i) the date the Final Working Drawings are approved by Landlord and Tenant
or (ii) the date Landlord obtains the Permits (as defined in Section 3.4 of the
Tenant Work Letter) ("Outside Date"), for any reason other than a Tenant Delay
(as defined in Exhibit B below) and Force Majeure delays (as defined in Section
30.10 below), then Tenant shall receive one (1) day of abatement of the Base
Rent for every one (1) day after such Outside Date (as such date may be extended
as provided above), that the Premises are not Ready for Occupancy and delivered
to Tenant.  Within thirty (30) days after the determination of the Lease
Commencement Date, Landlord shall deliver to Tenant a written declaration to
confirm the Lease Commencement Date, the expiration date and the Base Rent
schedule, which declaration Tenant shall execute and return to Landlord within
twenty (20) days of receipt thereof.  Tenant shall have ten (10) days after
receipt of the declaration to give written notice to Landlord objecting to the
declaration, failing which Tenant shall be deemed to have agreed the declaration
is correct.  If Tenant objects to such declaration within such ten (10) day
period, Landlord and Tenant shall work together to resolve their
differences.  After such differences have been resolved, Landlord and Tenant
shall execute the corrected declaration.
 
2.3           Option Term.  Landlord hereby grants to Tenant, one (1) option to
extend the Lease Term for a period of five (5) years ("Option Term"), which
option shall be exercisable only by written notice ("Option Notice") delivered
by Tenant to Landlord as provided in Section 2.3.2 below.  Tenant shall not have
the rights contained in this Section 2.3 if, as of the date of the Option
Notice, Tenant is in monetary default or material non-monetary default under
this Lease after any applicable notice and cure period, Tenant does not
physically occupy the entire Premises, any portion of the Premises is subject to
a sublease with a third party other than a Permitted Transferee (as defined
below) or this Lease has been assigned to other than a Permitted Assignee (as
defined below).
 
2.3.1           Option Rent.  The Rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the fair market rent for the Premises and
the parking passes as of the commencement date of the Option Term.  The fair
market rent shall be the rental rate, including all escalations, at which
tenants, as of the commencement of the Option Term, are leasing non-sublease,
non-encumbered space comparable in size, location and quality to the Premises
for a term of five (5) years, which comparable space is located in other
comparable quality office buildings in the Energy-Corridor area of Houston.
 
2.3.2           Exercise of Option.  The option contained in this Section 2.3
shall be exercised by Tenant, if at all, only in the following manner:  (i)
Tenant shall deliver written notice ("Interest Notice") to Landlord no sooner
than twelve (12) months and no later than nine (9) months prior to the
expiration of the then current Lease Term, stating that Tenant is interested in
exercising its option; (ii) Landlord, within thirty (30) days after receipt of
the Interest Notice, shall deliver written notice (the "Option Rent Notice") to
Tenant setting forth Landlord's determination of the Option Rent; and (iii) if
Tenant wishes to exercise such option, Tenant shall, within thirty (30) days
after Tenant's receipt of the Option Rent Notice, exercise the option by
delivering written notice (the "Option Notice") to Landlord and upon, and
concurrent with, such exercise, Tenant may, at its option, object to the Option
Rent determined by Landlord.  If Tenant exercises the option to extend but
objects to the Option Rent contained in the Option Rent Notice, then the Option
Rent shall be determined as set forth in Section 2.3.3 below.  Failure of Tenant
to deliver the Interest Notice to Landlord on or before the date specified in
(i) above or to deliver the Option Notice to Landlord on or before the date
specified in (iii) above shall be deemed to constitute Tenant's failure to
exercise its option to extend.  If Tenant timely and properly exercises its
option to extend, the Lease Term, subject to Section 2.3.3 below, shall be
extended for the Option Term upon all of the terms and conditions set forth in
this Lease, except that the Rent shall be as indicated in the Option Rent Notice
or as determined in accordance with Section 2.3.3, as applicable, and all
references herein to the Lease Term shall include the Option Term.
 
(2)

--------------------------------------------------------------------------------


2.3.3           Determination of Option Rent.  In the event Tenant exercises its
option to extend but objects to Landlord's determination of the Option Rent
concurrently with its exercise of the option to extend, Landlord and Tenant
shall attempt to agree in good faith upon the Option Rent.  If Landlord and
Tenant fail to reach agreement within twenty (20) days following Landlord's
receipt of the Option Notice (the "Outside Agreement Date"), , then each party
shall make a separate determination of the Option Rent, within five (5) business
days after the Outside Agreement Date, concurrently exchange such determinations
and such determinations shall be submitted to arbitration in accordance with
Sections 2.3.3.1 through 2.3.3.7 below.
 
2.3.3.1               Landlord and Tenant shall each appoint one arbitrator who
shall by profession be a real estate broker who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
comparable office properties in the Energy Corridor area of Houston, Texas (and
has not represented either party over such five (5) year period).  The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's or Tenant's submitted Option Rent is the closest to the actual fair
market rent, as determined by the arbitrators, taking into account the
requirements of Section 2.3.1 of this Lease.  Each such arbitrator shall be
appointed within fifteen (15) business days after the applicable Outside
Agreement Date.
 
2.3.3.2               The two (2) arbitrators so appointed shall within five (5)
days of the date of the appointment of the last appointed arbitrator agree upon
and appoint a third arbitrator who shall be qualified under the same criteria
set forth hereinabove for qualification of the initial two (2) arbitrators.
 
2.3.3.3               The three (3) arbitrators shall within five (5) days of
the appointment of the third arbitrator reach a decision as to whether the
parties shall use Landlord's or Tenant's submitted Option Rent and shall notify
Landlord and Tenant thereof.
 
2.3.3.4               The decision of the majority of the three (3) arbitrators
shall be binding upon Landlord and Tenant.
 
2.3.3.5               If either Landlord or Tenant fails to appoint an
arbitrator within fifteen (15) business days after the applicable Outside
Agreement Date, the arbitrator appointed by one of them shall reach a decision,
notify Landlord and Tenant thereof, and such arbitrator's decision shall be
binding upon Landlord and Tenant.
 
2.3.3.6               If the two (2) arbitrators fail to agree upon and appoint
a third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
Option Rent to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 2.3.3.
 
(3)

--------------------------------------------------------------------------------


3.           BASE RENT
 
Tenant shall pay, without notice or demand, except as expressly provided under
this Lease, to Landlord or Landlord's agent at the management office of the
Building (if applicable), or at such other place as Landlord may from time to
time designate in writing, monthly installments of base rent ("Base Rent") as
set forth in Section 8 of the Summary, in advance on or before the first day of
each and every month during the Lease Term, without any setoff or deduction
whatsoever.  The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant's execution of this Lease.  If any rental or other
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any rental or other payment is for
a period which is shorter than one month, then the rental or other payment for
any such fractional month shall be a proportionate amount of a full calendar
month's rental or other payment based on the proportion that the number of days
in such fractional month bears to the number of days in the calendar month
during which such fractional month occurs.
 
4.           ADDITIONAL RENT
 
4.1           Additional Rent.  In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall, subject to the terms hereof, pay as
additional rent Tenant's Share of the annual Operating Expenses, Insurance
Expenses, Utility Expenses and Tax Expenses allocated to the Building for each
Calendar Year after the Base Year that are in excess of the amount of Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses allocated to the
Building in the Base Year (the "Excess").  Such additional rent, together with
any and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease, shall be hereinafter collectively referred to as the "Additional
Rent."  The Base Rent and Additional Rent are herein collectively referred to as
the "Rent."  All amounts due under this Article 4 as Additional Rent shall be
payable for the same periods and in the same manner, time and place as the Base
Rent.  In the event the Building is part of a multi-building project, Landlord
may allocate Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses applicable to the project as a whole among the buildings within such
project on an equitable basis, consistently applied, as reasonably determined by
Landlord.  Without limitation on other obligations of Tenant which shall survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.
 
4.2           Definitions.  As used in this Article 4, the following terms shall
have the meanings hereinafter set forth:
 
4.2.1           "Base Year" shall mean the year set forth in Section 9.1 of the
Summary.
 
4.2.2           "Calendar Year" shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.
 
4.2.3           "Expense Year" shall mean each Calendar Year.
 
4.2.4           "Insurance Expenses" shall mean the cost of insurance carried by
Landlord, in such amounts as Landlord may reasonably determine or as may be
required by any mortgagees or the lessor of any underlying or ground lease
affecting the Real Property, including any deductibles thereunder.  Landlord
agrees to maintain deductibles which are substantially consistent with those
maintained by a reasonably prudent commercial office building landlord in the
Energy Corridor area of Houston, Texas.
 
(4)

--------------------------------------------------------------------------------


4.2.5           "Operating Expenses" shall mean all commercially reasonably
expenses, costs and amounts of every kind and nature which Landlord incurs or
which accrue during any Expense Year because of or in direct connection with the
ownership, management, maintenance, repair, restoration or operation of the Real
Property (other than Insurance Expenses, Tax Expenses and Utility Expenses), and
the cost of any capital improvements or other costs (A) which are intended as a
labor-saving device or to effect other economies in the operation or maintenance
of the Real Property but only to the extent of the cost saving reasonably
anticipated by Landlord to result therefrom or (B) made to the Real Property
after the Lease Commencement Date that are required under any governmental law
or regulation enacted or imposed after the Lease Commencement Date; provided,
however, that if any such cost described in (A) or (B) above is a capital
expenditure, such cost shall be amortized (including interest on the unamortized
cost) over its useful life as Landlord shall reasonably determine.  If the
Building is not at least ninety-five percent (95%) occupied during any portion
of the Base Year or any Expense Year, Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses or Utility Expenses
(as defined below) for such year, employing sound accounting and management
principles, to determine the amount of Operating Expenses or Utility Expenses
that would have been paid had the Building been ninety-five percent (95%)
occupied.  Notwithstanding anything to the contrary contained herein, the
aggregate Controllable Operating Costs, as that term is defined below, shall not
increase more than five percent (5%) in any calendar year over the actual
Controllable Operating Costs chargeable for the immediately preceding calendar
year (i.e., the cap shall be calculated on a cumulative and compounded basis),
with no limit on the Controllable Operating Costs during the Base Year (i.e.,
the actual Controllable Operating Costs for the Base Year shall be the maximum
amount for the Base Year for purposes of this provision).
 
Landlord further agrees that any costs incurred in any calendar year after the
Base Year because of any added new type of discretionary services which were
readily available during the Base Year, and customarily provided by landlords of
comparable buildings in the Energy Corridor area of Houston, Texas during the
Base Year (but not by Landlord), and not included in the Base Year shall be
added to and included in the Base Year for purposes of determining the Operating
Expenses payable for such calendar year in which such added new type of
discretionary services are so provided, as if such services were provided in the
Base Year (but at the rate for such services which would have been in effect
during the Base Year); provided, however, the foregoing provision shall not
apply to the costs of any capital additions, capital alterations, capital
repairs or capital improvements which shall be governed by the provisions of
Section 4.2.5 above.
 
Landlord hereby agrees that the cost of any new type or increased amount of
insurance coverage (including, but not limited to, earthquake insurance or
increased limits of insurance or decrease in the amount of deductibles) or of
any new type or expanded scope of any other costs which is obtained or effected
by Landlord during any Calendar Year after the Base Year (but is not obtained or
effected during the entire Base Year) shall be added to the Operating Expenses
for the Base Year (but at the rate which would have been in effect during the
Base Year), prior to the calculation of Tenant's Share of Operating Expenses for
each such Calendar Year in which such change is initially obtained or
effected.  In the event that any of Landlord's insurance premiums applicable to
the Real Property shall decrease in any Calendar Year subsequent to the Base
Year (including, without limitation, as a result of any decrease in the amount
or type of coverage or increase in deductibles), Operating Expenses attributable
to the Base Year, shall, commencing the year of such decrease, but only as long
as and to the extent such decrease remains in effect, thereafter be reduced by
the amount of such decrease in the insurance premiums.
 
Landlord shall (i) not make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others and (ii) Landlord shall not
collect Operating Expenses from Tenant and all other tenants/occupants in the
Building in an amount in excess of what Landlord incurred for the items included
in Operating Expenses.
 
(5)

--------------------------------------------------------------------------------


Notwithstanding the foregoing, Operating Expenses shall not include: (A) costs
of leasing commissions, attorneys' fees and other costs and expenses incurred in
connection with negotiations or disputes with present or prospective tenants or
other occupants of the Real Property, including marketing costs, legal fees,
space planners' and architects' fees, advertising and promotional expenses,
brokerage fees and any leasing related expenses or other costs; (B) costs
(including permit, license and inspection costs) incurred in renovating or
otherwise improving, decorating or redecorating rentable space for other tenants
or vacant rentable space; (C) costs incurred due to the violation by Landlord of
the terms and conditions of any lease of space in the Real Property or any
agreement applicable to the Real Property; (D) except for Landlord's management
fee, any amount (including overhead and/or profit) paid to Landlord or to
subsidiaries or affiliates of Landlord for services in or in connection with the
Real Property, or for goods, supplies or other materials to the extent the same
exceeds the costs that would have been paid if the services, goods, supplies or
materials had been provided by parties unaffiliated with Landlord, of similar
skill, competence and experience, on a competitive basis; (E) except as
otherwise specifically provided in Section 4.2.5, payments of principal, finance
charges, costs of interest on debt or amortization on any mortgages, and rent
payable  under any ground lease of the Real Property; (F) costs of a capital
nature, except as specifically set forth in Section 4.2.5 above; (G) cost of
repairs and maintenance actually reimbursed by any other party; (H) attorneys'
fees and other costs incurred in attempting to collect rent or enforce other
obligations or evict tenants; (I) depreciation, amortization and interest
payments (except as provided herein and except on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party's services, all as determined in
accordance with standard real estate accounting practices, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life); (J) costs, including
penalties, fines and associated legal expenses, incurred due to the violation by
Landlord or any other tenant of the Real Property of applicable laws, that would
not have been incurred but for any such violations by Landlord or any tenant of
the Real Property; (K) the wages and benefits of any employees who do not devote
substantially all of his or her employed time to the operation and management of
the Real Property unless such wages and benefits are prorated to reflect time
spent on operating and managing the Real Property vis-à-vis time spent on
matters unrelated to operating and managing the Real Property; (L) costs
incurred by Landlord for the repair of damage to the Real Property, to the
extent that Landlord is reimbursed by condemnation or insurance proceeds (or
would have been reimbursed had Landlord maintained the insurance required to be
carried by Landlord under this Lease), after commercially reasonable efforts to
collect same, and commercially reasonable insurance deductibles; (M) expenses in
connection with services or other benefits which are not provided to Tenant or
for which Tenant is charged for directly but which are provided to another
tenant or occupant of the Real Property free of charge; (N) costs of correcting
defects in the original construction of the Real Property or any equipment used
or installed in connection therewith; (O) tax penalties incurred as a result of
Landlord's negligence, inability or unwillingness to make payments when due or
to file any income tax or informational returns when due and any other penalties
for late payment of any Operating Expenses; (P) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (Q) costs associated with the operation of
the business of the partnership or entity which constitutes Landlord as the same
are distinguished from the costs of operation of the Real Property, including
partnership or entity accounting and legal matters and all other costs of
Landlord's general overhead and general administrative expenses; (R) costs
incurred with respect to the cleanup, removal, investigation and/or remediation
of any Hazardous Materials (as such term is defined in Section 29.3 below) in,
on or under the Real Property and/or the Building; (S) rentals for items (except
when needed in connection with normal repairs and maintenance of permanent
systems) which if purchased, rather than rented, would constitute a capital
improvement specifically excluded above; (T) costs including, without
limitation, fines, penalties, interest, and costs of repairs, replacements,
alterations and/or improvements) incurred in bringing the Real Property into
compliance with laws in effect as of the Lease Commencement Date and as
interpreted by applicable governmental authorities as of such date, including,
without limitation, any costs to correct building code violations pertaining to
the initial design or construction of the Building or any other improvements to
the Real Property, to the extent such violations exist as of the Lease
Commencement Date under any applicable building codes in effect and as
interpreted by applicable governmental authorities as of such date; (U) costs
for which Landlord has been compensated by the management fee; (V) costs for the
initial development of the Real Property; (W) costs of acquisition of
sculptures, paintings and other objects of art (except for maintenance costs
with respect thereto); (X) costs arising out of the operation, management,
maintenance or repair of any retail premises in the Real Property or any other
retail areas operated by Landlord or its agents, contractors or vendors to the
extent such costs are uniquely attributable (and separately identifiable) to
such retail premises or areas (as opposed to general office use tenancies) or
are extraordinary, separately identifiable expenses arising in connection
therewith, including any compensation paid to clerks, attendants, or other
persons in commercial concessions operated by or on behalf of the Landlord; (Y)
costs arising from Landlord's charitable or political contributions and any
costs, fees, dues, contributions or similar expenses for industry associations
or similar organizations; (Z) costs of any "tap fees" or any sewer or water
connection fees for the benefit of any particular tenant of the Real Property;
(AA)  any "above-standard" cleaning, including, but not limited to construction
cleanup or special cleanings  associated with parties/events and specific tenant
requirements in excess of services provided to Tenant, including related trash
collection, removal, hauling and dumping; (BB) "in-house" legal and/or
accounting fees; (CC) any "finders fees", brokerage commissions, job placement
costs or job advertisement costs; (DD) any entertainment, dining or travel
expenses for any purpose, including any expenses incurred by Landlord for any
parties, ceremonies or other events or for use of any portions of the Real
Property to accommodate shows, promotions, kiosks, displays, filming,
photography, private events or parties, ceremonies, and advertising beyond the
normal expenses otherwise attributable to providing services, such as lighting
and HVAC to such public portions of the Real Property in normal operations of
the Real Property during standard hours of operation; (EE) any balloons, flowers
or other gifts provided to any entity whatsoever, to include, but not limited
to, Tenant, other tenants, employees, vendors, contractors, prospective tenants
and agents; (FF) any costs for the fulfillment of Landlord's obligations set
forth in the Tenant Work Letter; (GG) any costs expressly excluded from
Operating Expenses elsewhere in this Lease; (HH) costs arising from the
negligence or willful misconduct of Landlord or its employees, agents or
representatives, or any vendors, contractors, or providers of materials or
services; and (II) costs incurred by Landlord in connection with rooftop
communications equipment for Landlord.
 
(6)

--------------------------------------------------------------------------------


4.2.6           "Systems and Equipment" shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment which
serve the Real Property in whole or in part.
 
4.2.7           "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts, transaction privilege or any sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, Systems and Equipment, appurtenances, furniture and other personal
property used in connection with the Real Property), which Landlord shall pay
during any Expense Year because of or in direct connection with the ownership,
leasing and operation of the Real Property or Landlord's interest therein
(including, without limitation all taxes levied pursuant to Chapter 171 of the
Texas Tax Code or any amendment, adjustment or replacement
thereof).  Notwithstanding anything to the contrary contained in this Lease, Tax
Expenses shall not include:  (a) Landlord's federal, state or local income,
franchise, net worth, inheritance or estate taxes, (b) excess profits taxes,
gift taxes, capital stock taxes, transfer taxes, mortgage or intangible taxes or
fees, (c) fines, penalties and interest due to the delinquent payment by
Landlord of any tax or assessment comprising Tax Expenses, or (d) other taxes to
the extent applicable to Landlord's general or net income (as opposed to taxes
specific to rents, receipts or income attributable to ownership of or operations
solely at the Real Property), net worth or capital.
 
4.2.8           "Utility Expenses" shall mean the cost of supplying all
utilities to the Real Property (other than utilities for which tenants of the
Building are separately metered or are otherwise paid separately by tenants of
the Building), including utilities for the heating, ventilation and air
conditioning system for the Building and Common Areas.
 
4.2.9           "Tenant's Share" shall mean the percentage set forth in
Section 9.2 of the Summary.
 
(7)

--------------------------------------------------------------------------------


4.2.10             "Controllable Operating Costs" shall mean Operating Expenses
(and not including Tax Expenses, Utility Expenses nor Insurance Expenses).
 
4.3           Payment of Additional Rent.
 
4.3.1           Statement of Actual Expenses and Payment by Tenant.  Landlord
shall give to Tenant within one hundred twenty (120) days following the end of
each Expense Year (including the Base Year) or as soon thereafter as reasonably
possible, a statement (the "Statement") which shall state the Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount, if
any, of any Excess.  Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, within thirty (30) days of Tenant's receipt of the Statement, the
full amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as Estimated Excess.  In the event an overpayment is
made, such overpayment will be credited against the next installments of
Operating Expenses, Insurance Expenses, Utility Expenses and Tax Expenses due,
or in the event the Lease Term has expired, then any overpayment will be
refunded to Tenant within thirty (30) days after the issuance of the
Statement.  The failure of Landlord to timely furnish the Statement or the
Estimated Statement for any Expense Year shall not prejudice Landlord from
enforcing its rights under this Article 4.  The provisions of this Section 4.3.1
shall survive the expiration or earlier termination of the Lease Term.  Landlord
shall keep and maintain complete and accurate books and records reflecting the
Operating Expenses, Insurance Expenses, Utility Expenses, and Tax Expenses for a
period of at least two (2) years following the period in which Operating
Expenses, Insurance Expenses, Utility Expenses, and Tax Expenses were
incurred.  Notwithstanding anything in this Section 4.3 to the contrary, Tenant
shall not be responsible for Tenant's Share of any Operating Expenses
attributable to any calendar year which was first billed to Tenant more than two
(2) calendar years after the date (the "Cutoff Date") which is the earlier of
(i) the expiration of the applicable calendar year or (ii) the Lease expiration
date, except that Tenant shall be responsible for Tenant's Share of any
Operating Expenses levied by any governmental authority or by any public utility
company at any time following the applicable Cutoff Date which are attributable
to any calendar year occurring prior to such Cutoff Date, so long as Landlord
delivers to Tenant a bill and supplemental Statement for such amounts within
ninety (90) days following Landlord's receipt of the applicable bill therefor.
 
4.3.2           Statement of Estimated Expenses.  In addition, on or before the
commencement of each Expense Year or as soon as reasonably possible thereafter,
Landlord shall give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Operating Expenses, Insurance Expenses,
Utility Expenses and Tax Expenses for the then-current Expense Year shall be and
the estimated Excess (the "Estimated Excess").  If pursuant to the Estimate
Statement an Estimated Excess is calculated for the then-current Expense Year,
Tenant shall pay, within thirty (30) days of Tenant's receipt of the Estimate
Statement, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator.  Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.
 
4.3.3           Audit Right.  Within one hundred twenty (120) days after receipt
of a Statement by Tenant ("Review Period"), if Tenant disputes the amount set
forth in the Statement, Tenant's employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm), designated by Tenant, may, after reasonable notice
("Audit Notice") to Landlord and at reasonable times, inspect Landlord's records
(pertaining to Landlord's calculation of Operating Expenses, Insurance Expenses,
Utility Expenses and Tax Expenses) at Landlord's offices (or upon Tenant's
written request sent at the same time as Tenant provides the Audit Notice,
Landlord shall make such books and records available to Tenant electronically),
provided that Tenant is not then in default after expiration of all applicable
cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall cause their respective agents and
employees to, maintain all information contained in Landlord's records in strict
confidence.  Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord's records one (1) time during any twelve (12) month
period.  Tenant's failure to dispute the amounts set forth in any Statement
within the Review Period shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement.  If after such inspection, but within
thirty (30) days after the Review Period, Tenant notifies Landlord in writing
that Tenant still disputes such amounts, a certification as to the proper amount
shall be made, at Tenant's expense, by an independent certified public
accountant selected by Landlord and who is a member of a nationally or
regionally recognized accounting firm.  Landlord shall cooperate in good faith
with Tenant and the accountant to provide Tenant and the accountant with the
information upon which the certification is to be based.  However, if such
certification by the accountant proves that the total amount of Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses set forth in the
Statement were overstated by more than five percent (5%), then the actual,
documented and reasonable cost of the accountant and such certification shall be
paid for by Landlord.  Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification.  In no event shall Landlord or its property
manager be required to (i) subject to Tenant's right to request Landlord's books
and record in an electronic format, photocopy any accounting records or other
items or contracts, (ii) create any ledgers or schedules not already in
existence, (iii) incur any costs or expenses relative to such inspection, or
(iv) perform any other tasks other than making available such accounting records
as are described in this paragraph.  Landlord shall not be liable for the
payment of any contingency fee payments to any auditor or consultant of
Tenant.  The provisions of this Section 4.3.3 shall be the sole method to be
used by Tenant to dispute the amount of Operating Expenses, Insurance Expenses,
Utility Expenses and Tax Expenses payable by Tenant under this Lease, and Tenant
waives any other rights or remedies relating thereto.
 
(8)

--------------------------------------------------------------------------------


4.4           Taxes and Other Charges for Which Tenant Is Directly
Responsible.  Tenant shall reimburse Landlord within thirty (30) days after
receipt of written notice for any and all taxes or assessments required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when: (i) said taxes are measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord; (ii) said taxes are assessed
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Real Property (including the Parking Facilities); or (iii)
said taxes are assessed upon this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises.
 
4.5           Tax Protest.  For property tax purposes, Tenant waives all rights
to protest or appeal the appraised value of the Premises, as well as the Real
Property, and all rights to receive notices of reappraisement as set forth in
Sections 41.413 and 42.015 of the Texas Tax Code.  Notwithstanding the foregoing
or anything to the contrary in this Lease, Landlord shall use its commercially
reasonable judgment in deciding to protest, contest and appeal the appraised
value of the Premises and the Real Property and assessments during the Lease
Term.
 
5.           USE OF PREMISES
 
5.1           Permitted Use.  Tenant shall use the Premises solely for general
office purposes consistent with the character of the Building, for a staging and
demonstration area of Tenant's technologies for Tenant's clients, and such other
uses ancillary to the foregoing uses to the extent in compliance with all
applicable laws and consistent with the character of the Building as a
first-class office building, and Tenant shall not use or permit the Premises to
be used for any other purpose or purposes whatsoever.  Landlord shall provide
Tenant, its permitted subtenants and their employees, licensees and guests,
access to the Premises at all times, 24 hours per day, every day of the year,
subject to Force Majeure events and access procedures reasonably required by
Landlord.
 
(9)

--------------------------------------------------------------------------------


5.2           Prohibited Uses.  Tenant further covenants and agrees that it
shall not use, or suffer or permit any person or persons under Tenant's
reasonable control to use, the Premises, the Parking Facilities or any other
Common Areas or any part thereof for any use or purpose contrary to the rules
and regulations reasonably established by Landlord for the Real Property (the
"Rules and Regulations"), attached hereto as Exhibit C and made a part hereof,
or in violation of any federal, state or local laws, or any recorded covenants,
conditions and restrictions or ground or underlying leases affecting the Real
Property.  In the event there is a conflict between the Rules and Regulations
and the other terms and provisions of this Lease, the other terms and provisions
of this Lease shall govern.  Tenant shall not use or allow Tenant Parties (as
defined in this Lease) to use any part of the Premises or the Real Property for
the storage, use, treatment, manufacture or sale of any hazardous or toxic
material (except to the extent such materials are contained in cleaning products
and office supplies or other supplies used in the ordinary course of Tenant's
business at the Premises in compliance with all applicable laws).
 
5.3           Compliance With Laws.  Tenant shall not do anything or suffer
anything to be done in or about the Premises which will in any way conflict with
any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated. At
its sole cost and expense, Tenant shall promptly comply with all such
governmental measures, other than the making of structural changes or changes to
the Systems and Equipment or Common Areas, such changes will be made by Landlord
at its expense, but subject to reimbursement as an Operating Expense to the
extent permitted by Article 4; however, if such changes are required due to
Tenant's Alterations, the Improvements or the particular nature of Tenant's use
of the Premises, Tenant shall, as Additional Rent, reimburse Landlord for the
cost thereof within thirty (30) days following receipt of an invoice
therefor.  Tenant shall comply with the Rules and Regulations of the Building
and such other reasonable rules and regulations (or modifications thereto)
adopted by Landlord from time to time and provided to Tenant in writing at least
thirty (30) days prior to the effectiveness of such rules and regulations (or
modification thereto).  The Rules and Regulations will be applied in an
equitable manner.  Tenant shall also cause its agents, contractors,
subcontractors, employees, customers, and subtenants to comply with the Rules
and Regulations.  Except as otherwise specifically provided herein, Landlord
shall (as part of Operating Expenses) be responsible for causing the Real
Property to be in compliance with all applicable law, including, without
limitation, the Americans with Disabilities Act.
 
5.4           Tenant's Security Responsibilities.  Tenant shall (1) lock the
doors to the Premises and take other reasonable steps to secure the Premises and
the personal property of Tenant and any of Tenant's transferees, contractors or
licensees in the Common Areas and parking facilities of the Building and Real
Property, from unlawful intrusion, theft, fire and other hazards; (2) keep and
maintain in good working order all security and safety devices installed in the
Premises by or for the benefit of Tenant (such as locks, smoke detectors and
burglar alarms); and (3) reasonably cooperate with Landlord and other tenants in
the Building on Building safety matters.  Tenant acknowledges that (i) any
security or safety measures employed by Landlord are for the protection of
Landlord's own interests; (ii) Landlord is not a guarantor of the security or
safety of the Tenant Parties or their property; (iii) such security and safety
matters are the responsibility of Tenant and local law enforcement authorities;
and (iv) subject to Section 10.1 below, in no event shall Landlord be liable for
damages, losses, claims, injury to persons or property or causes of action
arising out of any theft, burglary, trespass or other entry into the Premises or
the Real Property.  Tenant shall have the right to designate certain areas of
the Premises as "Secured Areas" should Tenant require such areas for the purpose
of securing certain valuable property or confidential information.  Landlord
shall not have access to such Secured Areas except (a) in the event of an
emergency, in which case, Landlord may use whatever means necessary to access
such Secured Areas, at no expense to Landlord, and (b) in the event of a
Landlord or mortgagee inspection, in which case Landlord shall provide
forty-eight (48) hours prior written notice to Tenant of the date and time of
such inspection.  Tenant, at its option, may have a representative of Tenant
accompany Landlord's access to such Secured Areas.  Landlord acknowledges that
Tenant may be subject to certain laws relating to the privacy of personal
medical information, including, but not limited to, HIPAA and the regulations
promulgated thereunder, and Landlord agrees that Landlord has no right of access
to any such information of Tenant's that is maintained at the Premises.
 
(10)

--------------------------------------------------------------------------------


6.           SERVICES AND UTILITIES
 
6.1           Standard Tenant Services.  As part of Operating Expenses, Landlord
shall provide the following services on all days during the Lease Term, unless
otherwise stated below.
 
6.1.1           Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide heating, ventilation and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises, from Monday through Friday, during the period from 7:00 a.m. to
6:00 p.m., and on Saturday during the period from 8:00 a.m. to 1:00 p.m.,
provided that HVAC during such Saturday hours will be supplied only in the event
Tenant notifies Landlord's building manager by 3:00 p.m. on Friday that such
HVAC service is required.  Notwithstanding the foregoing, HVAC service will not
be supplied on the date of observation of New Year's Day, Presidents' Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day (and the Friday
following Thanksgiving Day), Christmas Day and other locally or nationally
recognized holidays (collectively, the "Holidays").
 
6.1.2           Landlord shall provide adequate electrical wiring and facilities
(including transformer panels) for the Premises as follows:  (A) for the
operation of customary quantities and types of office equipment that operates on
120/208 volts (collectively, the "Low Power Equipment") provided that total
rated connected load by the Low Power Equipment does not exceed five (5) watts
per rentable square foot of the Premises and (B) for the operation of lighting
and equipment that operates on 480/277 volts (collectively, the "High Power
Equipment") provided that the total rated connected load by the High Power
Equipment does not exceed an average of two (2) watts per rentable square foot
of the Premises.  Such power shall be for the purpose of, but not be limited to,
(i) fluorescent and incandescent lighting (including task and task ambient
lighting systems), normal office equipment (including, but not limited to,
personal computers, duplicating/reproduction/ photocopy machines), employee
lunchroom(s), including kitchen equipment associated therewith, and other
equipment of similar low electrical consumption (208/120/277 volts), and
(ii) other equipment of high electrical consumption (480 volts).  If reasonably
required by Tenant, Landlord shall use commercially reasonable efforts to
provide additional riser space for any excess electrical requirements beyond .65
KWH per rentable square foot (the "Maximum Power Allotment") for the
installation of any additional transformers, risers, conduits, feeders and
switchboards that Tenant may elect to install at Tenant's sole cost and
expense.  Any power consumption within the Premises in excess of the Maximum
Power Allotment shall be considered as usage in excess of what Landlord is
required to provide to Tenant under this Lease. If Tenant exceeds such Maximum
Power Allotment then Tenant shall reimburse Landlord for any resulting
additional costs actually incurred as a result thereof.
 
6.1.3           Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes.
 
6.1.4           Landlord shall provide janitorial services (after normal
business hours) in the Premises in a manner consistent with similar services
provided at comparable buildings in the vicinity of the Building, except the
date of observation of the Holidays.
 
6.1.5           Landlord shall provide nonexclusive automatic passenger elevator
service at all times and replacement of Building standard fluorescent tubes.
 
(11)

--------------------------------------------------------------------------------


6.1.6           Landlord shall provide window washing services for the exterior
surface of the Building's perimeter windows only, at intervals which Landlord
deems reasonable.  Tenant shall be responsible for the cleaning of all other
glass surfaces within the Premises.
 
6.2           Overstandard Tenant Use.  Tenant shall not, without Landlord's
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
building standard lights in the Premises, which may unreasonably affect the
temperature otherwise maintained by the air conditioning system or unreasonably
increase the electricity or water normally furnished for the Premises by
Landlord pursuant to the terms of Section 6.1 of this Lease.  If Tenant uses
water or heat or air conditioning in excess of that supplied by Landlord
pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord, upon
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and Landlord may install devices to separately meter
any increased use and in such event Tenant shall pay the increased cost directly
to Landlord, on demand, including the cost of such additional metering
devices.  If Tenant desires to use HVAC during hours other than those for which
Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice, as
Landlord shall from time to time establish as reasonably appropriate, of
Tenant's desired use and Landlord shall supply such HVAC to Tenant at such
hourly cost to Tenant as Landlord shall from time to time establish.  Amounts
payable by Tenant to Landlord for such use of additional utilities shall be
deemed Additional Rent hereunder and shall be billed on a monthly
basis.  Notwithstanding anything herein to the contrary, any HVAC or other
service necessary to accommodate a computer server room requiring the
installation of additional cooling equipment will be deemed to constitute an
overstandard use and will be subject to the provisions of this Section 6.2.
 
6.3           Interruption of Use.  Tenant agrees that Landlord shall not be
liable for any damages incurred by Tenant, by abatement of Rent or otherwise,
for failure to furnish or delay in furnishing any utility or service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant's use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease.
 
6.4           Additional Services.  Landlord shall also have the exclusive
right, but not the obligation, to provide any additional services which may be
required by Tenant, including, without limitation, locksmithing, lamp
replacement, additional janitorial service, and additional repairs and
maintenance, provided that Tenant, as Additional Rent, shall pay to Landlord
upon billing, the sum of all actual costs incurred by Landlord of such
additional services an administration fee, not to exceed five percent (5%) of
the actual cost incurred by Landlord.  If Landlord does not agree to provide any
such additional service, then Tenant may procure such service directly from a
reputable third party service provider reasonably approved by Landlord
("Provider") for Tenant's own account.  In no event shall Landlord impose any
access charge or other surcharge on any such Provider.
 
6.5           Abatement.  An "Abatement Event" shall be defined as an event that
prevents Tenant from using the Premises or any portion thereof, as a result of
(i) any failure to provide utilities or services to the Premises, (ii) any
repair, maintenance or alteration performed by Landlord after the Lease
Commencement Date, and (iii) any failure to provide access to the Premises
where, in each such case, Tenant does not actually use the Premises or such
portion thereof, and such event is caused by the negligence or willful
misconduct of Landlord, its agents, employees or contractors.  Tenant shall give
Landlord and any mortgagee of Landlord (of whom Tenant is notified) notice
"Abatement Notice") of any such Abatement Event, and if such Abatement Event
continues beyond the "Eligibility Period" (as that term is defined below), then
the Base Rent and Tenant's Share of Operating Expenses, Insurance Expenses,
Utility Expenses and/or Tax Expenses shall be abated entirely or reduced, as the
case may be, after expiration of the Eligibility Period for such time that
Tenant continues to be so prevented from using, and does not use, the Premises
or a portion thereof, in the proportion that the rentable area of the portion of
the Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises; provided, however, in the event that Tenant
is prevented from using, and does not use, the Premises for a period of time in
excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein, and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business herein, the Base Rent and
Tenant's Share of Operating Expenses, Insurance Expenses, Utility Expenses and
Tax Expenses for the entire Premises shall be abated for such time as Tenant
continues to be so prevented from using, and does not use, the Premises.  If,
however, Tenant reoccupies any portion of the Premises during such period, the
Base Rent and Tenant's Share of Operating Expenses, Insurance Expenses, Utility
Expenses and/or Tax Expenses allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date Tenant reoccupies such portion of the Premises.  Notwithstanding
anything to the contrary contained herein, if Landlord is diligently pursuing
the remediation of the failure described in clauses (i), (ii) or (iii) above,
for example bringing in portable air conditioning or heating equipment, then
there shall be no abatement of Base Rent or Tenant's Share of Operating
Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses.  The term
"Eligibility Period" shall mean a period of four (4) consecutive business days
after Landlord's and Landlord's mortgagee's (if applicable), receipt of the
applicable Abatement Notice (provided that Landlord will be provided additional
time as required to remedy such event so long as Landlord is diligently
attempting to remedy such Abatement Event and pursues such remedy to
completion).  Such right to abate Base Rent and Tenant's Share of Operating
Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses shall be
Tenant's sole remedy for an Abatement Event.  This Section 6.5 shall not apply
in case of damage to, or destruction of, the Premises or the Building, or any
eminent domain proceedings which shall be governed by separate provisions of
this Lease.
 
(12)

--------------------------------------------------------------------------------


7.           REPAIRS
 
7.1           Tenant Repairs.  Tenant shall, at Tenant's own expense, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term; provided
however, that, at Landlord's option, or if Tenant fails to make such repairs for
more than fifteen (15) days following Tenant's receipt of written notice from
Landlord (or such shorter period of time as is reasonable under the
circumstances in cases of emergency), Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord's reasonable costs or
expenses, including Landlord's overhead, arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for same.  Tenant
hereby waives and releases its right to make repairs at Landlord's expense
and/or terminate this Lease or vacate the Premises under any Texas law, statute,
or ordinance now or hereafter in effect.
 
7.2           Landlord Repairs.  Except for the obligations imposed upon Tenant
pursuant to Section 7.1 above, Landlord shall, as part of Operating Expenses
(except to the extent otherwise expressly excluded in this Lease), keep and
maintain in good repair and working order in accordance with applicable laws and
in keeping with the standards of comparable buildings in the Energy Corridor
area of Houston, Texas and make repairs to and perform maintenance upon:  (1)
structural elements of the Building (including those within the Premises); (2)
Systems and Equipment, including standard mechanical (including HVAC),
electrical, plumbing and fire/life safety systems of the Building (including any
such systems entirely or partially within the Premises) (the "Building
Systems"); (3) Common Areas and the Parking Facilities; (4) the roof and
foundation of the Building; (5) exterior windows of the Building; (6) elevators
serving the Building; and (7) the exterior plate glass.  Landlord shall promptly
make repairs and perform the maintenance for which Landlord is responsible.
 
8.           ADDITIONS AND ALTERATIONS
 
8.1           Landlord's Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant by a detailed
written notice sent to Landlord not less than ten (10) business days prior to
the commencement thereof, and which consent shall not be unreasonably withheld,
conditioned or delayed by Landlord. Such consent automatically shall be deemed
to have been given by Landlord in the event that Landlord fails to deliver to
Tenant a written objection to a written request by Tenant to make such
Alterations within ten (10) business days of the date upon which Tenant
delivered its written request to Landlord (provided that with respect to
Alterations affecting the System and Equipment, the Base, Shell and Core or the
structure of the Building, then such ten (10) business day period shall be
deemed increased to twenty (20) days) and if such failure continues for an
additional two (2) business days after Landlord's receipt of Tenant's second
written request.  The parties further agree and acknowledge that the
construction of the initial improvements to the Premises, if any, shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.  Notwithstanding anything to the contrary contained herein, Tenant
may make strictly cosmetic changes to the finish work in the Premises (the
"Cosmetic Alterations"), without Landlord's consent, provided that the aggregate
cost of any such alterations does not exceed Twenty-Five Thousand Dollars
($25,000) in any twelve (12) month period, and further provided that such
alterations do not (i) require any structural or other substantial modifications
to the Premises and/or work inside the walls of the Premises or above the
ceiling of the Premises, (ii) require any changes to, or adversely affect, the
Systems and Equipment of the Building, (iii) affect the exterior appearance of
the Building, (iv) trigger any legal requirement which would require Landlord to
make any alteration or improvement to the Premises, the Building or the Real
Property or (v) require a building permit.  Tenant shall give Landlord at least
ten (10) business days prior notice of such Cosmetic Alterations, which notice
shall be accompanied by reasonably adequate evidence that such changes meet the
criteria contained in this Article 8.  Except as otherwise provided, the term
"Alterations" shall include Cosmetic Alterations.
 
(13)

--------------------------------------------------------------------------------


8.2           Manner of Construction.  Tenant shall have obtained Landlord's
approval of all plans, specifications, drawings, contractors and subcontractors
prior to the commencement of Tenant's construction of the Alterations; provided,
however, a contractor of Landlord's selection shall perform all mechanical,
electrical, plumbing, structural, and heating, ventilation and air conditioning
work (but only if such Landlord designated contractors are price competitive),
and such work shall be performed at Tenant's cost.  Tenant agrees to carry
"Builder's All Risk" insurance in a commercially reasonable amount covering the
construction of such Alterations, and such other insurance as Landlord may
require.  Tenant shall pay to Landlord, as additional rent, the reasonable costs
of Landlord's engineers and other consultants for review of all plans,
specifications and working drawings for the Alterations, within ten (10)
business days after Tenant's receipt of invoices either from Landlord or such
consultants.  In addition to such costs, Tenant shall pay to Landlord, within
ten (10) days after completion of any Alterations, the actual, reasonable costs
incurred by Landlord for services rendered by Landlord's management personnel
and engineers to coordinate and/or supervise any of the Alterations to the
extent such services are provided in excess of or after the normal on-site hours
of such engineers and management personnel.  Tenant shall construct such
Alterations and perform such repairs in conformance with any and all applicable
laws and pursuant to a valid building permit, issued by the appropriate
governmental authorities (if required), in conformance with any reasonable
construction rules and regulations imposed by Landlord and in a diligent, good
and workmanlike manner.  If such Alterations trigger a legal requirement upon
Landlord to make any Alterations or improvements to the Building or Common
Areas, Tenant shall, as Additional Rent, reimburse Landlord for the reasonable
costs thereof (including third-party costs) incurred by Landlord within thirty
(30) days following Tenant's receipt of a reasonably-detailed invoice describing
such costs actually incurred by Landlord.  Landlord's approval of the plans,
specifications and working drawings for Tenant's Alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.  Upon completion of any Alterations,
Tenant agrees to cause a Notice of Completion (or equivalent) to be posted (if
applicable) and recorded in the office of the Recorder of the County in which
the Building is located in accordance with all applicable state statutes, and
Tenant shall deliver to the Building management office a reproducible copy of
the "as built" drawings of the Alterations.
 
(14)

--------------------------------------------------------------------------------


8.3           Landlord's Property.  All Alterations, Improvements and fixtures
which may be made, installed or placed in or about the Premises from time to
time, shall be at the sole cost of Tenant and shall be and become the property
of Landlord; however, Landlord may, by written notice to Tenant at the time of
Landlord's consent to any Improvements or Alterations (provided Tenant requests
that Landlord make such determination at the time of Tenant's request for
consent) or in the case of Cosmetic Alterations, by written notice to Tenant
within ten (10) business days after Landlord's receipt of Tenant's notice of
such Cosmetic Alterations (including cabling) (provided Tenant requests that
Landlord make such determination at the time of Tenant's notice), or given upon
any earlier termination of this Lease, require Tenant at Tenant's expense to
remove any such Alterations or fixtures and/or the Improvements constructed
pursuant to Exhibit B if applicable.  If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations or
Improvements which Tenant is obligated to remove pursuant to the terms of this
Lease, Landlord may do so and may charge the reasonable cost of such removal to
Tenant.  This Section 8.3 shall survive the expiration or earlier termination of
this Lease.
 
8.4           Landlord's Liability for Alterations.  Landlord's approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable laws or will be adequate for Tenant's use.  Tenant
acknowledges that Landlord is not an architect or engineer, and that the
Alterations will be designed and/or constructed using independent architects,
engineers, and contractors.  Accordingly, Landlord does not guarantee or warrant
that the applicable construction documents will comply with laws or be free from
errors or omissions, or that the Alterations will be free from defects, and
Landlord will have no liability therefor.
 
9.           COVENANT AGAINST LIENS
 
Tenant covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed against the Real Property, the Building or
the Premises with respect to work or services claimed to have been performed for
or materials claimed to have been furnished to Tenant or the Premises, and, in
case of any such lien attaching or notice of any lien, Tenant covenants and
agrees to cause it to be promptly released and removed of
record.  Notwithstanding anything to the contrary set forth in this Lease,  in
the event that such lien is not released and removed within ten (10) days after
the date notice of such lien is delivered by Landlord to Tenant, Landlord, at
its sole option, may immediately take all action necessary to release and remove
such lien, without any duty to investigate the validity thereof, and all sums,
costs and expenses, including reasonable attorneys' fees and costs, incurred by
Landlord in connection with such lien shall be deemed Additional Rent under this
Lease and shall immediately be due and payable by Tenant.
 
10.           INDEMNITY AND INSURANCE
 
10.1           Indemnification and Waiver.  Tenant shall be liable for, and
shall indemnify, defend, protect and hold Landlord and Landlord's partners,
officers, directors, employees, agents, successors and assigns (collectively,
"Landlord Indemnified Parties") harmless from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including reasonable attorneys' fees and court costs (collectively, "Indemnified
Claims"), arising or resulting from (a) any grossly negligent or willful act or
omission of Tenant or any of Tenant's officers, directors, agents, employees,
contractors, subtenants, assignees (or other successors and assigns), invitees
or licensees (collectively "Tenant Parties") outside the Premises; and (b) any
occurrence within the Premises, except to the extent caused by the gross
negligence or willful misconduct of Landlord or any Landlord Party.  The
foregoing indemnity and waiver may in some cases apply to claims involving
Landlord's negligence.  Except as set forth in this Lease, Tenant hereby assumes
all risk of damage to property or injury to persons in or about the Premises,
the Building or elsewhere on the Real Property from any cause, and Tenant hereby
waives all claims in respect thereof against Landlord.  The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability occurring prior to such expiration or
termination.  Landlord shall be liable for, and shall indemnify, defend, protect
and hold Tenant and the Tenant Parties harmless from and against any Indemnified
Claims arising or resulting from (a) any grossly negligent or willful act or
omission of Landlord or any Landlord Party in or about the Premises; and (b) any
occurrence outside of the Premises, except to the extent caused by the gross
negligence or willful misconduct of Tenant or any Tenant Parties.
 
(15)

--------------------------------------------------------------------------------


10.2           Tenant's Insurance.  Tenant shall maintain the following
coverages in the following amounts.
 
10.2.1           Commercial general liability (CGL) and, if necessary,
commercial umbrella insurance, on an occurrence basis, with a limit of not less
than $3,000,000 each occurrence.  If such CGL insurance contains a general
aggregate limit, it shall apply separately to this location.  CGL insurance
shall be written on ISO occurrence form CG 00 01 01 96 (or a substitute form
providing equivalent coverage) and shall cover liability arising from premises,
operations, independent contractors, products-completed operations, personal
injury and advertising injury, liability assumed under an insured contract and
the performance by Tenant of the indemnity agreements set forth in Sections 10.1
and 29.2 of this Lease.  Landlord shall be included as an insured under the CGL
policy, using ISO additional insured endorsement CG 20 11 or a substitute
providing equivalent coverage, and under the commercial umbrella, if any.  This
insurance shall apply as primary insurance with respect to any other insurance
or self-insurance programs afforded to Landlord.  There shall be no endorsement
or modification of the CGL to make it excess over other available insurance;
alternatively, if the CGL states that it is excess or pro rata, the policy shall
be endorsed to be primary with respect to the additional insured.  Tenant waives
all rights against Landlord and its agents, officers, directors and employees
for recovery of damages to the extent these damages are covered by the
commercial general liability or commercial umbrella liability insurance
maintained pursuant to this agreement.
 
10.2.2           Commercial property insurance covering (i) all office
furniture, trade fixtures, office equipment, merchandise and all other items of
Tenant's property on the Premises installed by, for, or at the expense of
Tenant, and (ii) the Tenant Improvements and Alterations.  Such insurance shall
cover the perils insured under the ISO special causes of loss form (CP 10 30)
and shall include coverage for vandalism and malicious mischief, terrorism
coverage for both certified and non-certified acts of terrorism, water damage,
sprinkler leakage coverage and boiler and machinery (systems breakdown).  The
amount insured shall equal the full replacement cost value new without deduction
for depreciation of the covered items.  Any coinsurance requirement in the
policy shall be eliminated through the attachment of an agreed amount
endorsement, the activation of an agreed value option, or as is otherwise
appropriate under the particular policy form. In no event shall Landlord be
liable for any damage to or loss of personal property sustained by Tenant,
whether or not it is insured, even if such loss is caused by the negligence of
Landlord, its employees, officers, directors or agents.  Landlord and Tenant
hereby waive any recovery of damages against each other (including their
employees, officers, directors, agents, or representatives) for loss or damage
to the Building, tenant improvements and betterments, fixtures, equipment, and
any other personal property to the extent covered by the commercial property
insurance required above.  If the commercial property insurance purchased by
Tenant as required above does not allow the insured to waive rights of recovery
against others prior to loss, Tenant shall cause them to be endorsed with a
waiver of subrogation as required above.
 
10.2.3           Business income, Business interruption and extra expense
insurance in such amounts as will reimburse Tenant for direct or indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to the Premises or to the
Building as a result of such perils.  In no event shall Landlord be liable for
any business interruption or consequential loss sustained by Tenant, whether or
not it is insured, even if such loss is caused by the negligence of Landlord,
its agents, employees, directors officers or contractors.
 
10.2.4           Worker's compensation insurance providing statutory benefits to
Tenant's employees, employers liability insurance with limits not less than
$1,000,000 each accident for bodily injury by accident or $1,000,000 each
employee for bodily injury by disease. Tenant waives all rights against Landlord
and its agents, officers, directors, and employees for recovery of damages to
the extent these damages are covered by the workers compensation and employers
liability obtained by Tenant.  Tenant shall obtain an endorsement to effect this
waiver.
 
(16)

--------------------------------------------------------------------------------


10.2.5           Professional Liability insurance of not less than $1,000,000.00
each claim/aggregate, including limited contractual liability coverage.
Insurance will be maintained in force, for a period of three (3) years after
lease expiration.  The retroactive date on the policy will pre-date the
beginning of this lease, and the retroactive date will not be advanced during
the period that this lease is in effect.
 
10.3           Form of Policies.  The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease and Landlord makes no representation or guaranty that
the insurance required under this Lease shall be sufficient or adequate to
protect Tenant.  All insurance shall (i) be issued by an insurance company
having a rating of not less than A-X in Best's Insurance Guide or which is
otherwise acceptable to Landlord and licensed to do business in the State where
the Building is located; and (ii) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Landlord and the other additional insureds thereunder
designated by Landlord.  In addition, the insurance described in Section 10.2.1
above shall (a) name Landlord, any mortgage holder and any other party specified
by Landlord, as an additional insured; (b) specifically cover the liability
assumed by Tenant under this Lease including, but not limited to, Tenant's
obligations under Section 10.1 of this Lease; (c) be primary insurance as to all
claims thereunder and provide that any insurance required by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; and
(d) contain a cross-liability endorsement or severability of interest clause
reasonably acceptable to Landlord.  The insurance described in Section 10.2.2
shall name Landlord and any other party specified by Landlord as loss-payee as
to all items referred to in clause (ii) of Section 10.2.2 and the insurance
described in Sections 10.2.2 and 10.2.3 shall have deductibles reasonably
acceptable to Landlord.  Tenant shall deliver all policies or certificates
thereof to Landlord on or before Landlord's delivery of the Premises to Tenant
or the Lease Commencement Date, whichever first occurs, and at least thirty (30)
days before the expiration dates thereof.  All certificates shall provide that
such insurance will not be cancelled (or materially changed) without at least
thirty (30) days' prior written notice (ten (10) days for nonpayment of
premiums) to Landlord.  The words "endeavor to" and "but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives" shall be deleted from the certificate form's
cancellation provision.  Failure of Landlord to demand such certificate or other
evidence of full compliance with these insurance requirements or failure of
Landlord to identify a deficiency from evidence that is provided shall not be
construed as a waiver of Tenant's obligation to maintain such insurance.  In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may deny Tenant the right to occupy the Premises until
such time as Tenant makes such deliveries (which denial shall have no effect
upon the Lease Commencement Date) and/or procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord as Additional Rent
within five (5) days after delivery to Tenant of the bills therefor.
 
10.4           Tenant's Compliance with Landlord's Insurance.  Tenant shall, at
Tenant's expense, comply with all commercially reasonable insurance company
requirements pertaining to the use of the Premises.  If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase.
 
10.5           SUBROGATION.  LANDLORD AND TENANT AGREE TO HAVE THEIR RESPECTIVE
INSURANCE COMPANIES ISSUING PROPERTY DAMAGE, WORKER'S COMPENSATION INSURANCE AND
LOSS OF INCOME AND EXTRA EXPENSE INSURANCE WAIVE ANY RIGHTS OF SUBROGATION THAT
SUCH COMPANIES MAY HAVE AGAINST LANDLORD OR TENANT, AS THE CASE MAY
BE.  NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, LANDLORD AND TENANT
HEREBY WAIVE ANY RIGHT THAT EITHER MAY HAVE AGAINST THE OTHER ON ACCOUNT OF ANY
LOSS OR DAMAGE IF SUCH LOSS OR DAMAGE IS INSURABLE UNDER THE PROPERTY DAMAGE OR
LOSS OF INCOME AND EXTRA EXPENSE INSURANCE REQUIRED TO BE MAINTAINED HEREUNDER
(THIS WAIVER EXTENDS TO DEDUCTIBLES UNDER SUCH INSURANCE AND INCLUDES CLAIMS FOR
LANDLORD'S OWN NEGLIGENCE).
 
(17)

--------------------------------------------------------------------------------


11.           DAMAGE AND DESTRUCTION
 
11.1           Repair of Damage to Premises by Landlord.  Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas of the Building serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the base, shell and core
of such Common Areas and the Premises (collectively, the "Base, Shell and Core")
to substantially the same condition as existed prior to the casualty, except for
modifications required by law, the holder of a mortgage on the Real Property,
the lessor of a ground or underlying lease, or any other modifications to the
Common Areas deemed desirable by Landlord.  Notwithstanding any other provision
of this Lease, upon the occurrence of any damage to the Premises resulting from
fire or other casualty, Tenant shall assign to Landlord all insurance proceeds
payable to Tenant as to items of property described in clause (ii) of
Section 10.2.2, and Landlord shall return the Tenant Improvements and
Alterations to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's repair of the
damage.  Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
damage resulting from fire or other casualty or Landlord's repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary, in whole or in part, to Tenant's occupancy,
and if such damage is not the result of the gross negligence or willful
misconduct of Tenant or Tenant's employees, contractors, licensees, or invitees,
Landlord shall allow Tenant a proportionate abatement of Rent, during the time
and to the extent the Premises are unfit for occupancy for the purposes
permitted under this Lease.
 
11.2           Landlord's Option to Repair.  Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises and/or Building and instead terminate this Lease by notifying Tenant in
writing of such termination within sixty (60) days after the date Landlord
learns of the necessity for repairs as the result of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present:  (i) repairs cannot
reasonably be completed within one hundred eighty (180) days after the date
Landlord learns of the necessity for repairs as the result of damage (when such
repairs are made without the payment of overtime or other premiums); (ii) the
holder of any mortgage on the Real Property or ground or underlying lessor with
respect to the Real Property shall require that the insurance proceeds or any
portion thereof be used to retire the mortgage debt, or shall terminate the
ground or underlying lease, as the case may be; (iii) the damage is not fully
covered, except for deductible amounts, by Landlord's insurance policies and
proceeds to be assigned to Landlord by Tenant and other tenants; or (iv) such
damage occurs during the last twelve (12) months of the Lease Term.  If Landlord
has not terminated this Lease, and the repairs are not actually completed within
such one hundred eighty (180) day period (which one hundred eighty (180) day
period shall be extended due to delays caused by Tenant and Force Majeure
delays), Tenant shall have the right to terminate this Lease within five (5)
business days of the end of such period and thereafter during the first five (5)
business days of each calendar month following the end of such period until such
time as the repairs are complete, by notice to Landlord (the "Damage Termination
Notice"), effective as of a date set forth in the Damage Termination Notice (the
"Damage Termination Date"), which Damage Termination Date shall not be less than
five (5) business days following the end of such period or each such month, as
the case may be.  Finally, if the Premises or the Real Property is damaged to
any substantial extent during the last twelve (12) months of the Term, then
notwithstanding anything contained in this Article 11 to the contrary, Landlord
shall have the option to terminate this Lease by giving written notice to Tenant
of the exercise of such option within sixty (60) days after Landlord learns of
the necessity for repairs as the result of such damage.  In the event that the
Premises or the Real Property is destroyed or damaged to any substantial extent
during the last twelve (12) months of the Lease Term and if such damage shall
take longer than sixty (60) days to repair and if such damage is not the result
of the gross negligence or willful misconduct of Tenant or Tenant's employees,
licensees, invitees or agents, then notwithstanding anything in this Article 11
to the contrary, Tenant shall have the option to terminate this Lease by written
notice to Landlord of the exercise of such option within sixty (60) days after
Tenant learns of the necessity for repairs as the result of such damage.  A
total destruction of the Real Property shall automatically terminate this
Lease.  Except as provided in this Article 11, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business or property arising from such damage or destruction or
the making of any repairs, alterations or improvements in or to any portion of
the Real Property or the Premises or in or to fixtures, appurtenances and
equipment therein.  Tenant understands that Landlord will not carry insurance of
any kind on Tenant's furniture, furnishings, trade fixtures or equipment, and
that Landlord shall not be obligated to repair any damage thereto or replace the
same.  Except for proceeds relating to Tenant's furniture, furnishings, trade
fixtures and equipment, Tenant acknowledges that Tenant shall have no right to
any proceeds of insurance relating to property damage.
 
(18)

--------------------------------------------------------------------------------


11.3           Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Real Property, and any
statute, regulation or case law of the State of Texas with respect to
termination rights arising from damage or destruction shall have no application
to this Lease or any damage or destruction to all or any part of the Premises,
the Building or any other portion of the Real Property.
 
12.           NONWAIVER
 
No waiver of any provision of this Lease shall be implied by any failure of
Landlord or Tenant, as applicable, to enforce any remedy on account of the
violation of such provision, even if such violation shall continue or be
repeated subsequently.  Any waiver by Landlord or Tenant of any provision of
this Lease may only be in writing, and no express waiver shall affect any
provision other than the one specified in such waiver and then only for the time
and in the manner specifically stated in such waiver.  No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term.
 
13.           CONDEMNATION
 
If the whole or any part of the Premises, Building or Real Property shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Real Property, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease upon ninety (90) days'
notice, provided such notice is given no later than one hundred eighty (180)
days after the date of such taking, condemnation, reconfiguration, vacation,
deed or other instrument.  If (a) more than twenty-five percent (25%) of the
rentable square feet of the Premises is taken, (b) the taking of any portion of
the Premises, Building or Real Property would render the Premises unsuitable for
the permitted use (as described in Section 5.1 of this Lease), or (c) access to
the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon ninety (90) days' notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such
taking.  Landlord shall be entitled to receive the entire award or payment in
connection with such taking, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property,
and for goodwill and moving expenses, so long as such claim does not diminish
the award available to Landlord, its ground lessor (if applicable) with respect
to the Real Property or its mortgagee, and such claim is payable separately to
Tenant.  If any part of the Premises shall be taken, and this Lease shall not be
so terminated, the Rent shall be proportionately abated.  Tenant hereby waives
any and all rights it might otherwise have pursuant to any Texas law, statute or
ordinance now or hereafter in effect, to seek termination of this Lease in the
event of a taking.
 
(19)

--------------------------------------------------------------------------------


14.           ASSIGNMENT AND SUBLETTING
 
14.1           Transfers.  Except as otherwise provided herein, Tenant shall
not, without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed, assign or otherwise transfer this
Lease or any interest hereunder, permit any assignment or other such foregoing
transfer of this Lease or any interest hereunder by operation of law, sublet the
Premises or any part thereof, or permit the use of the Premises by any persons
other than Tenant and its employees (all of the foregoing are hereinafter
sometimes referred to collectively as "Transfers" and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
"Transferee").  If Tenant shall desire Landlord's consent to any Transfer,
Tenant shall notify Landlord in writing, which notice (the "Transfer Notice")
shall include (i) the proposed effective date of the Transfer, which shall not
be less than twenty (20) days nor more than one hundred eighty (180) days after
the date of delivery of the Transfer Notice, (ii) a description of the portion
of the Premises to be transferred (the "Subject Space"), (iii) all of the terms
of the proposed Transfer and the consideration therefor, including a calculation
of the "Transfer Premium," as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee
and a copy of all operative documents to be executed to evidence such Transfer,
and (iv) current financial statements of the proposed Transferee and such other
information as Landlord may reasonably require.  If there are any changes in the
terms and conditions from those specified in the Transfer Notice (i) such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.1, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14.  Any Transfer
made without Landlord's prior written consent shall, at Landlord's option, be
null, void and of no effect, and shall, at Landlord's option, constitute a
default by Tenant under this Lease.  Whether or not Landlord shall grant
consent, Tenant shall pay Landlord's review and processing fees, as well as any
reasonable legal fees incurred by Landlord, within thirty (30) days after
written request by Landlord.  Notwithstanding any contrary provision of this
Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent to a proposed Transfer or otherwise
has breached its obligations under this Article 14, Tenant's and such
Transferee's only remedy shall be to seek a declaratory judgment and/or
injunctive relief, and Tenant, on behalf of itself and, to the extent permitted
by law, such proposed Transferee waives all other remedies against Landlord,
including without limitation, the right to seek monetary damages or to terminate
this Lease.
 
14.2           Landlord's Consent.  Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice.  The parties
hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply, without limitation as to other reasonable
grounds for withholding consent: (i) the Transferee is of a character or
reputation or engaged in a business which is not consistent with the quality of
the Building, or would be a significantly less prestigious occupant of the
Building than Tenant; (ii) the Transferee intends to use the Subject Space for
purposes which are not permitted under this Lease; (iii) the Transferee is
either a governmental agency or instrumentality thereof; (iv) the Transfer will
result in more than a reasonable and safe number of occupants per floor within
the Subject Space (provided that the number of occupants per floor would have to
exceed the number of occupants then occupying the Subject Space as of the date
of the Transfer); (v) in the case of an assignment, the Transferee is not
capable of performing the financial obligations remaining under the Lease on the
date consent is requested; (vi) the proposed Transfer would cause Landlord to be
in violation of another lease or agreement to which Landlord is a party, or
would give an occupant of the Building a right to cancel its lease; (vii) either
the proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee, (A) occupies space in the Building at the time of the request for
consent unless Landlord is unable to accommodate such proposed Transferee's need
for additional space, (B) is negotiating with Landlord to lease space in the
Building at such time, or (C) has negotiated with Landlord during the twelve
(12)-month period immediately preceding the Transfer Notice; or (viii) Landlord
has not received assurances acceptable to Landlord that all past due amounts
owing by Tenant to Landlord, if any, will be paid and all defaults on the part
of Tenant, if any, will be cured prior to the effective date of the proposed
Transfer.
 
(20)

--------------------------------------------------------------------------------


14.3           Transfer Premium.  If Landlord consents to a Transfer, Tenant
shall pay to Landlord within thirty (30) days of Tenant's receipt from
Transferee, fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such
Transferee.  "Transfer Premium" shall mean all rent, additional rent or other
consideration payable to Tenant by such Transferee in connection with the
Transfer in excess of the Rent and Additional Rent payable by Tenant under this
Lease on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the expenses incurred by Tenant solely in
connection with the Transfer, including, without limitation, (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
and (ii) any brokerage commissions, attorneys' fees, advertising costs and other
concessions made in connection with the Transfer (collectively, the "Subleasing
Costs").  Landlord or its authorized representatives shall have the right at all
reasonable times to review any publicly available documents of Tenant relating
to any Transfer.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if the Transfer Premium respecting any Transfer shall be found
understated by more than five percent (5%), Tenant shall within thirty (30) days
after demand, pay Landlord's reasonable costs of such audit.
 
14.4           Affiliate Transfers.  Notwithstanding anything to the contrary
contained in this Article 14, an assignment or subletting of all or a portion of
the Premises to an affiliate ("Affiliate") of Tenant (an entity which is
controlled by, controls, or is under common control with, Tenant, or that
becomes a parent, successor or affiliate of Tenant, or is a successor of Tenant
by reason of merger, consolidation, public offering, reorganization,
dissolution, or sale of stock, membership or partnership interests or assets)
shall not be deemed a transfer under this Article 14, provided that (i) Tenant
notifies Landlord of any such assignment or sublease prior to the effective date
thereof (except where contractual confidentiality restrictions prohibit such
prior notice, in which case Tenant shall provide to Landlord within fifteen (15)
days after such assignment or sublease) and promptly supplies Landlord with any
documents or information requested by Landlord regarding such assignment or
sublease to such Affiliate (including, in the event of an assignment, evidence
of the assignee's assumption of Tenant's obligations under this Lease or, in the
event of a sublease, evidence of the sublessee's assumption, in full, of the
obligations of Tenant with respect to the portion of the Premises so subleased,
other than the payment of rent), (ii) such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under his Lease, (iii) any such
sublease does not cause Landlord to be in default under any existing lease at
the Building, and (iv) the net worth of such Affiliate is not less than
reasonably required to fulfill the terms of this Lease.  An assignee of Tenant's
entire interest in this Lease pursuant to the immediately preceding sentence may
be referred to herein as an "Permitted Assignee."  "Control," as used in this
Article 14 shall mean the ownership, directly or indirectly, of greater than
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of greater than fifty-one
percent (51%) of the voting interest in, an entity.  Nothing contained in this
Section 14.4 shall be deemed to release Tenant from its obligations under this
Lease.
 
14.5           Effect of Transfer.  If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iv) no Transfer relating to this Lease or agreement entered into
with respect thereto, whether with or without Landlord's consent, shall relieve
Tenant from liability under this Lease.
 
14.6           Additional Transfers.  Subject to Section 14.4 above, for
purposes of this Lease, the term "Transfer" shall also include a change in the
ownership of twenty-five percent (25%) or more of the ownership interests of
Tenant or of any entity controlling Tenant (a "Parent Entity") within a twelve
(12)-month period, unless Tenant or such Parent Entity is a publicly-held
company whose stock trades on a nationally-recognized exchange.  For purposes of
this Section "controlling" shall mean the ability, directly or indirectly, to
direct or cause the direction of the management of Tenant, whether through
ownership of an equity interest, by contract, or otherwise.
 
(21)

--------------------------------------------------------------------------------


15.           SURRENDER OF PREMISES AND REMOVAL OF TENANT'S PROPERTY
 
No act or thing done by Landlord or any agent or employee of Landlord during the
Lease Term shall be deemed to constitute an acceptance by Landlord of a
surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord.  Upon the expiration of the Lease Term, or upon any
earlier termination of this Lease, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are not the responsibility of Tenant and casualty
loss excepted.  Upon such expiration or termination, Tenant shall remove from
the Premises all debris and rubbish, such items of furniture, equipment, and
cabling installed by or at the request of Tenant that is not contained in
protective conduit or metal raceway, other articles of personal property owned
by Tenant and any property Landlord requires Tenant to remove pursuant to
Section 8.3.   Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal.  To the fullest extent permitted by
applicable law, any unused portion of Tenant's Security Deposit may be applied
to offset Landlord's costs set forth in the preceding sentence.  In addition, if
Tenant fails to remove Tenant's personal property from the Premises within
thirty (30) days after written notice, Landlord may (but shall not be obligated
to) deem all or any part of Tenant's personal property to be abandoned, and
title to Tenant's personal property (except with respect to any Hazardous
Material (defined in Paragraph 29)) shall be deemed to be immediately vested in
Landlord with no obligation on the part of Landlord to compensate Tenant for
such property.
 
16.           HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the consent of Landlord, such tenancy shall be from month-to-month only,
and Base Rent shall be payable at a monthly rate equal to one hundred fifty
percent (150%) of  the Base Rent and Tenant's Share of Operating Expenses due
for the period immediately preceding the holdover.  Such month-to-month tenancy
shall be subject to every other term, covenant and agreement contained
herein.  Such  holdover shall not constitute a renewal or extension of the Lease
Term and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this Article
16 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law.  In addition to the payment of
the amounts provided above, if Landlord has notified Tenant that Landlord has
executed a lease with another party for all or part of the Premises, and Tenant
fails to vacate the Premises by the later of the expiration of the Term or
within sixty (60) days after Landlord notifies Tenant that Landlord has executed
such a lease with another party, Tenant's failure shall constitute a default
hereunder; and notwithstanding any other provision of this Lease to the
contrary, Tenant shall be liable to Landlord for, and shall protect Landlord
from and indemnify and defend Landlord against, all losses and damages,
including any claims made by any succeeding tenant resulting from such failure
to vacate, and any consequential damages that Landlord suffers from Tenant's
failure to timely vacate.
 
17.           ESTOPPEL CERTIFICATES
 
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, in such
commercially reasonable form as may be required by Landlord or any prospective
mortgagee or purchaser of the Real Property, indicating therein any exceptions
thereto that may exist at that time.  Landlord agrees that, within twenty (20)
days after written request of Tenant, Landlord shall execute, acknowledge and
deliver to Tenant and/or any party designated by Tenant a similar certificate.
 
(22)

--------------------------------------------------------------------------------


18.           SUBORDINATION
 
This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages
or trust deeds, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto; provided, however, that
a condition precedent to the subordination of this Lease to any future ground or
underlying lease or to the lien of any future mortgage or deed of trust is that
Landlord shall obtain for the benefit of Tenant a subordination, non-disturbance
and attornment agreement from the landlord or lender of such future
instrument.  Tenant covenants and agrees to attorn, without any deductions or
set-offs whatsoever, to the lender or holder of any mortgage or trust deed upon
any foreclosure, to the purchaser upon any foreclosure sale, or to the lessor of
a ground or underlying lease upon the termination thereof, as the case may be,
if so requested to do so by such lender, purchaser or lessor, and to recognize
such lender, purchaser or lessor as the lessor under this Lease.  Tenant shall,
within ten (10) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm such
attornment and/or the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases.
 
19.           DEFAULTS; REMEDIES
 
19.1           Tenant Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
 
19.1.1           Any failure by Tenant to pay any installment of Rent or any
other sum specifically to be paid by Tenant hereunder and such default shall not
have been cured within five (5) business days after Landlord shall have given to
Tenant written notice specifying such default; provided, however, in no event
shall Landlord be required to provide Tenant with such written notice of a
default more than twice per Calendar Year during the Term; or
 
19.1.2           Any failure by Tenant (other than a failure pursuant to
Section 19.1.1 or 19.1.4) to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided however, that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30)-day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure said default as
soon as reasonably possible; or
 
19.1.3           The entry of an order for relief with respect to Tenant under
any chapter of the Federal Bankruptcy Code, the dissolution or liquidation of
Tenant, the insolvency of Tenant or the inability of Tenant to pay its debts
when due, or the appointment of a trustee or receiver to take possession of all
or substantially all of Tenant's assets or Tenant's interest under this Lease
that is not discharged within thirty (30) days; or
 
19.1.4           The failure of Tenant to execute any documents referenced in
Article 17 or 18 within the time periods set forth in those Articles, and such
failure shall continue for more than five (5) days following written notice to
Tenant that such documents have not yet been executed.
 
Any notice required under this Section 19.1 shall be in lieu of, and not in
addition to, any notice required under current or future Texas statutes.
 
(23)

--------------------------------------------------------------------------------


19.2           Landlord Default.  Landlord shall not be in default in the
performance of any obligation required to be performed by Landlord under this
Lease unless Landlord has failed to perform such obligation within thirty (30)
days after the receipt of written notice to Landlord (and any mortgagee of whom
Tenant has been notified in writing) from Tenant specifying in detail Landlord's
failure to perform; provided however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed in default if it commences such
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion.  Tenant agrees that, prior to commencing a legal action
against Landlord for failure to cure such default as provided in the preceding
sentence, any mortgagee which received notice of such default shall have an
additional thirty (30) days to cure such default (unless such cure would take
longer and such mortgagee has commenced such cure within said thirty (30) day
period).  Upon any such uncured default by Landlord and any mortgagee which
received notice of such default, Tenant may exercise any of its rights provided
in law or at equity; provided, however: (a) Tenant shall have no right to offset
or abate rent in the event of any default by Landlord under this Lease, except
to the extent offset rights are specifically provided to Tenant in this Lease;
(b) Tenant shall have no right to terminate this Lease, except as expressly
provided in this Lease; (c) Tenant's rights and remedies hereunder shall be
limited to the extent (i) Tenant has expressly waived in this Lease any of such
rights or remedies and/or (ii) this Lease otherwise expressly limits Tenant's
rights or remedies; and (d) Landlord will not be liable for any consequential
damages.
 
20.           LANDLORD REMEDIES
 
20.1           Landlord's Remedies.  Upon any default, Landlord shall have the
right without notice or demand (except as provided in Article 19) to pursue any
of its rights and remedies at law or in equity, including, without limitation,
any one or more of the following remedies:
 
20.1.1                 Without terminating this Lease, re-enter and take
possession of the Premises;
 
20.1.2                 Without terminating this Lease, Landlord may relet the
Premises as Landlord may see fit without thereby voiding or terminating this
Lease, and for the purposes of such reletting, Landlord is authorized, at
Tenant's expense, to make such repairs, redecorating, refurbishments or
improvements to the Premises as may be necessary in the reasonable opinion of
Landlord;
 
20.1.3                 Terminate this Lease;
 
20.1.4                 Remove and store, at Tenant's expense, all the property
in the Premises using such lawful force as may be necessary;
 
20.1.5                 Cure such event of default for Tenant at Tenant's expense
(plus a 5% administrative fee);
 
20.1.6                 Withhold or suspend payment of sums Landlord would
otherwise be obligated to pay to Tenant under this Lease or any other agreement;
 
20.1.7                 Require all future payments to be made by cashier's
check, money order, or wire transfer after the first time any check is returned
for insufficient funds, or the second time any sum due hereunder is more than
five days late;
 
20.1.8                 Apply any Security Deposit as permitted under this Lease;
and/or
 
20.1.9                 Recover such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law, including
any other reasonable amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of events would be likely to
result therefrom.
 
(24)

--------------------------------------------------------------------------------


20.1.10                 Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by law or equity, without notice, alter
locks or other security devices at the Premises to deprive Tenant of access
thereto, and Landlord shall not be required to provide a new key or right of
access to Tenant.
 
20.1.11                 The provisions hereof shall override and control any
conflicting provisions of Section 93.002 of the Texas Property Code (as
amended).
 
20.2           Measure of Damages.
 
20.2.1                 Calculation.  If Landlord either terminates this Lease or
terminates Tenant's right to possession of the Premises, Tenant shall
immediately surrender and vacate the Premises and pay Landlord on demand (but
without duplication of any component):  (a) all Rent accrued through the end of
the month in which the termination becomes effective; (b) interest on all unpaid
Rent from the date due at a rate equal to the lesser of 18% per annum or the
highest interest rate permitted by applicable law; (c) all expenses reasonably
incurred by Landlord in enforcing its rights and remedies under this Lease,
including all reasonable legal expenses; (d) Costs of Reletting (defined below);
and (e) all Landlord's Rental Damages (defined below).  In the event that
Landlord relets the Premises for an amount greater than the Rent due during the
Term, Tenant shall not receive a credit for any such excess.
 
20.2.2                 Definitions.  "Costs of Reletting" shall include
commercially reasonable costs, losses and expenses (except as expressly
otherwise set forth herein) incurred by Landlord in reletting all or any portion
of the Premises including, without limitation, the cost of removing and storing
Tenant's furniture, trade fixtures, equipment, inventory, or other property,
repairing and/or demolishing the Premises, removing and/or replacing Tenant's
signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees,
and leasehold improvements, and any allowances and/or concessions provided by
Landlord.  "Landlord's Rental Damages" shall mean the total Rent which Landlord
would have received under this Lease (had Tenant made all such Lease payments as
required) for the remainder of the Term minus the amount of such rental loss
that Tenant proves would be reasonably avoided pursuant to Section 20.6 below,
or, if the Premises are relet, the actual rental value (not to be less than the
Rent due during the Term), both discounted to present value at the Prime Rate
(defined below) in effect upon the date of determination.  For purposes hereof,
the "Prime Rate" shall be the per annum interest rate publicly announced by the
largest federally chartered banking institution in the State in which the
Building is located as such bank's prime or base rate.
 
20.3           Tenant Not Relieved from Liabilities.  Unless expressly provided
in this Lease, the repossession or re-entering of all or any part of the
Premises shall not relieve Tenant of its liabilities and obligations under this
Lease.  In addition, Tenant shall not be relieved of its liabilities under this
Lease, nor be entitled to any damages hereunder, based upon minor or immaterial
errors in the exercise of Landlord's remedies.  No right or remedy of Landlord
shall be exclusive of any other right or remedy; provided, however, in no event
shall Tenant be liable for any consequential damages.  Each right and remedy
shall be cumulative and in addition to any other right and remedy now or
subsequently available to Landlord at law or in equity.  If Tenant fails to pay
any amount when due hereunder (after the expiration of any applicable cure
period), Landlord shall be entitled to receive interest on any unpaid item of
Rent from the date initially due (without regard to any applicable grace period)
at a rate equal to the rate set forth in Article 25 below.  However, in no event
shall the charges permitted under this Section 20.3 or elsewhere in this Lease,
to the extent they are considered interest under applicable law, exceed the
maximum lawful rate of interest.  If any payment by Tenant of an amount deemed
to be interest results in Tenant having paid any interest in excess of that
permitted by law, then it is the express intent of Landlord and Tenant that all
the excess amounts collected by Landlord be credited against the other amounts
owing by Tenant under this Lease.  Receipt by Landlord of Tenant's keys to the
Premises shall not constitute an acceptance or surrender of the Premises.
 
(25)

--------------------------------------------------------------------------------


20.4           Mitigation of Damages.  Upon termination of Tenant's right to
possess the Premises, Landlord shall use commercially reasonable efforts to
mitigate damages by reletting the Premises.  Landlord shall not be deemed to
have failed to do so if Landlord refuses to lease the Premises to a prospective
new tenant with respect to whom Landlord would be entitled to withhold its
consent pursuant to Article 14, or who (1) is an Affiliate, parent, or
subsidiary of Tenant; (2) is not reasonably acceptable to any Mortgagee of
Landlord; or (3) is unwilling to accept reasonable lease terms then proposed by
Landlord, including:  (a) leasing for a shorter term than remains under this
Lease; (b) re-configuring or combining the Premises with other space, (c) taking
all or only a part of the Premises; and/or (d) substantially changing the use of
the Premises.  Notwithstanding Landlord's duty to mitigate its damages as
provided herein, Landlord shall not be obligated (i) to give any priority to
reletting Tenant's space in connection with its leasing of space in the Building
or any complex of which the Building is a part, or (ii) to accept below market
rental rates for the Premises or any rate that would negatively impact the
market rates for the Building.
 
20.5           Landlord's Lien.  Landlord hereby waives, releases and
relinquishes any and all statutory lien rights, landlord lien rights and similar
rights under Texas law, except any judgment liens obtained by Landlord against
Tenant, in and to Tenant's personal property, fixtures, furnishings and
equipment.
 
20.6           Waiver of Default.  No waiver by Landlord or Tenant of any
violation or breach of any of the terms, provisions and covenants herein
contained shall be deemed or construed to constitute a waiver of any other or
later violation or breach of the same or any other of the terms, provisions, and
covenants herein contained.  Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon an event of default shall not be
deemed or construed to constitute a waiver of such default.  The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.
 
21.           COVENANT OF QUIET ENJOYMENT
 
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.
 
22.           SECURITY DEPOSIT
 
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 11 of the Summary.  The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Lease
Term.  If Tenant defaults with respect to any provisions of this Lease, Landlord
may use, apply or retain all or any part of the Security Deposit for the payment
of any Rent or any other sum in default, to cure Tenant's default hereunder, or
to compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant's default.  If any portion of the Security Deposit is so used
or applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant's failure to do so shall be a default
under this Lease.  Landlord shall return the Security Deposit (less any portion
thereof used, applied or retained by Landlord as permitted herein) to Tenant
within sixty (60) days following the expiration of the Lease Term.  Tenant shall
not be entitled to any interest on the Security Deposit.  Tenant hereby waives
the provisions of Sections 93.005 and 93.006 Texas Property Code and all other
provisions of law, now or hereafter in force, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises.
 
(26)

--------------------------------------------------------------------------------


23.           INTENTIONALLY OMITTED
 
24.           SIGNS
 
24.1           Premises Identification and Building Directory Signage.  Tenant
shall be entitled, at Landlord's sole cost and expense, to (i) Building-standard
identification signage outside of Tenant's Premises on the floor on which
Tenant's Premises are located, and (ii) to one (1) line on the Building
directory to display Tenant's name and location in the Building.  The location,
quality, design, style, and size of such signage shall be consistent with the
Landlord's Building standard signage program and will comply with all applicable
governmental requirements, codes or ordinances (including the receipt of any
necessary permits).  Any change in Tenant's signage shall be at Tenant's sole
cost and expense.
 
24.2           Monument Signage.  Subject to this Section 24.2, Tenant shall be
entitled to install, at its sole cost and expense, a strip on the Building's
monument sign located at Katy Freeway ("Signage").  The graphics, materials,
size, color, design, lettering, lighting (if any), specifications and exact
location of the Signage (collectively, the "Signage Specifications") shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.  In addition, the Signage and all
Signage Specifications therefor shall be subject to Tenant's receipt of all
required governmental permits and approvals, and shall be subject to any
covenants, conditions and restrictions affecting the Real Property.  In the
event Tenant does not receive the necessary permits and approvals for the
Signage, Tenant's and Landlord's rights and obligations under the remaining
provisions of this Lease shall not be affected.  The cost of installation of the
Signage, as well as all costs of design and construction of such Signage and all
other costs associated with such Signage, including, without limitation,
permits, maintenance and repair, shall be the sole responsibility of Tenant
(except that any permits, maintenance or repairs necessary for the monument sign
itself shall be Landlord's responsibility).  The rights to the Signage shall be
personal to the originally named Tenant and any Permitted Assignee and may not
be transferred.  Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, cause the Signage to be removed
from the Building's monument sign and shall cause the location of the strip on
the monument sign to be restored to the condition existing prior to the
placement of such Signage.  If Tenant fails to remove such Signage and to
restore the monument sign as provided in the immediately preceding sentence
within thirty (30) days following the expiration or earlier termination of this
Lease, then Landlord may perform such work, and all costs and expenses incurred
by Landlord in so performing such work shall be reimbursed by Tenant to Landlord
within ten (10) days after Tenant's receipt of invoice therefor.  The
immediately preceding sentence shall survive the expiration or earlier
termination of this Lease.
 
Should the name of the original Tenant change, or should this Lease be assigned
to a Permitted Assignee, then the Signage may be modified at Tenant's sole cost
and expense to reflect the new name, but only if the new name does not
(i) relate to an entity that is of a character, reputation, or associated with a
political orientation or a faction, that is inconsistent with the quality of the
Building or would otherwise reasonably offend a institutional landlord of a
project comparable to the Building, taking into consideration the level and
visibility of such signage or (ii) cause Landlord to be in default under any
lease or license with another tenant of the Real Property.
 
24.3           Prohibited Signage and Other Items.  Any other signs, notices,
logos, pictures, names or advertisements which are installed in the Common Areas
or on the exterior of the Building or are visible from outside the Premises and
that have not been individually approved by Landlord may be removed without
notice by Landlord at the sole expense of Tenant.
 
(27)

--------------------------------------------------------------------------------


25.           LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days of the
date when said amount is due, then (i) Tenant shall pay to Landlord a late
charge equal to six percent (6%) of the amount due (but in no event shall such
charge be in excess of the maximum amount permitted by applicable law) plus any
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder, and (ii) such unpaid amounts shall
thereafter bear interest until paid at a rate equal to the Prime Rate plus five
percent (5%) per annum but in no event to exceed twelve percent (12%) in the
aggregate, provided that in no case shall such rate be higher than the highest
rate permitted by applicable law.  The late charge and interest shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord's other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord's remedies in any
manner.
 
26.           LANDLORD'S RIGHT TO CURE DEFAULT
 
All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of Rent.  If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease including any applicable notice and cure periods, Landlord
may, but shall not be obligated to, after reasonable prior written notice to
Tenant, make any such payment or perform any such act on Tenant's part without
waiving its right based upon any default of Tenant and without releasing Tenant
from any obligations hereunder, in which event Tenant shall reimburse Landlord,
upon demand, for the sums incurred by Landlord in connection
therewith.  Tenant's reimbursement obligations under this Article 26 shall
survive the expiration or sooner termination of the Lease Term.
 
27.           ENTRY BY LANDLORD
 
Except as otherwise set forth in this Lease, Landlord reserves the right at all
reasonable times and upon at least forty-eight (48) hours' prior written notice
to the Tenant to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers or mortgagees, or to the ground or underlying lessors,
or show the Premises to prospective tenants during the last 6 months of the Term
(unless Tenant has agreed to, or has exercised an option to, renew or extend the
Term of this Lease); (iii) post or serve notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building if necessary to
comply with current Building codes or other applicable laws, or for structural
alterations, repairs or improvements to the Building.  Notwithstanding anything
to the contrary contained in this Article 27, Landlord may enter the Premises at
any time to (A) perform services required of Landlord (except as otherwise set
forth in this Lease); (B) take possession to the extent provided in Section 20
as part of Landlord's remedies under this Lease; (C) perform any covenants of
Tenant which Tenant fails to perform to the extent provided in Section 26 of
this Lease; or (D) to address an emergency.  Any such entries shall be without
the abatement of Rent, shall not be deemed an unlawful entry, or an actual or
constructive eviction, and shall include the right to take such reasonable steps
as required to accomplish the stated purposes.  Tenant hereby waives any claims
for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby.  Notwithstanding the foregoing
or any other provision to the contrary in this Lease, the parties hereto agree
and acknowledge that Landlord or any other party entering the Premises pursuant
to the rights granted in this Article 27 or elsewhere in this Lease (each such
party, including Landlord, being hereinafter called a "Landlord Party") shall
cause as little inconvenience, annoyance and disturbance to Tenant as is
reasonably possible under the circumstances, exercising commercially reasonable
efforts.
 
(28)

--------------------------------------------------------------------------------


28.           TENANT PARKING
 
Subject to compliance with written rules and regulations reasonably prescribed
by Landlord, Tenant shall rent parking passes on a monthly basis throughout the
Lease Term in the amount set forth in Section 12 of the Summary to park in the
Parking Facilities, on a non-exclusive basis at no charge during the initial
Lease Term.  In no event shall Tenant use more than the number of parking passes
allocated to Tenant by Section 12 of the Summary.  Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, temporarily close-off or restrict access to the
Parking Facilities, or relocate Tenant's parking passes to other parking
structures and/or surface parking areas within a reasonable distance of the
Premises (in the event such distance exceeds 1/8 of a mile, Landlord shall
provide valet and/or shuttle service to and from the Building at no charge to
Tenant), for purposes of permitting or facilitating any such construction,
alteration, improvements or repairs with respect to the Parking Facilities or to
accommodate or facilitate renovation, alteration, construction or other
modification of other improvements or structures located on the Real
Property.  Any parking rates charged by Landlord for Tenant's parking passes
shall be exclusive of any parking tax or other charges imposed by governmental
authorities in connection with the use of such parking, which taxes and/or
charges shall be paid directly by Tenant or the parking users, or, if directly
imposed against Landlord, Tenant shall reimburse Landlord for all such taxes
and/or charges concurrent with its payment of the parking rates described
herein.
 
29.           HAZARDOUS MATERIALS
 
29.1           Restrictions.  No Hazardous Material (defined below) (except for
de minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant's business at the Premises and that are used,
kept, and disposed of in compliance with laws) shall be brought upon, used,
kept, or disposed of in or about the Premises or the Real Property by any Tenant
Parties or any of Tenant's transferees, contractors, agents or licensees without
Landlord's prior written consent, which consent may be withheld in Landlord's
sole and absolute discretion.  Tenant's request for such consent shall include a
representation and warranty by Tenant that the Hazardous Material in question
(1) will be used in the ordinary course of Tenant's business, and (2) shall be
used, kept, and disposed of in compliance with all laws.
 
29.2           Remediation.  Tenant shall, at its expense, visually inspect the
Premises for the presence of Hazardous Materials or conditions which may
reasonably give rise to Contamination (defined below) and promptly notify
Landlord if it suspects Contamination in the Premises.  Any remediation of
Contamination caused by a Tenant Party or its contractors or invitees which is
required by law or which is deemed reasonably necessary by Landlord, in
Landlord's reasonable opinion, shall be performed by Landlord and Tenant shall
reimburse Landlord for the cost thereof, plus a 5% administrative fee.  Tenant
shall be liable for, and shall indemnify, defend, protect and hold Landlord and
the Landlord Indemnified Parties harmless from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including testing, remediation and consultant and reasonable attorneys' fees and
court costs, arising or resulting from (a) any Contamination on or about the
Premises, Building or Real Property caused by Tenant or any Tenant Parties; or
(b) any breach of this Article 29 by Tenant.
 
29.3           Definitions.  A "Hazardous Material" means any substance which is
toxic, ignitable, reactive, or corrosive or which is regulated by "Environmental
Laws". The term "Environmental Laws" means federal, state and local laws and
regulations, judgments, orders and permits governing safety and health and the
protection of the environment, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.,
as amended (CERCLA), the Resource Conservation and Recovery Act, as amended 42
U.S.C. 6901 et seq., the Clean Water Act, 33 U.S.C. 1251 et seq., the Clean Air
Act, 42 U.S.C. 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. 2601 et
seq., and the Safe Drinking Water Act, 42 U.S.C. 300f through 300j. "Hazardous
Materials" includes any and all materials or substances which are defined as
"hazardous waste", "extremely hazardous waste" or a "hazardous substance"
pursuant to state, federal or local governmental law. "Hazardous Materials" also
includes asbestos, mold, polychlorinated biphenyls and petroleum
products.  "Contamination" means the existence or any release or disposal of a
Hazardous Material or biological or organic contaminant, including any such
contaminant which could adversely impact air quality, such as mold, fungi, or
other bacterial agents, in, on, under, at, or from the Premises, the Building,
or the Real Property which may result in any liability, fine, use restriction,
cost recovery lien, remediation requirement, or other government or private
party action, or imposition affecting any Landlord Indemnified Party. For
purposes of this Lease, claims arising from Contamination shall include
diminution in value, restrictions on use, adverse impact on leasing space, and
all costs of site investigation, remediation, removal, and restoration work,
including response costs under CERCLA and similar statutes.
 
(29)

--------------------------------------------------------------------------------


29.4           Landlord's Indemnities with Regard to Hazardous
Materials.  Landlord shall indemnify and hold harmless the Tenant and the Tenant
Parties from any and all claims, damages, fines, judgments, penalties, costs,
expenses or liabilities (including, without limitation, any and all sums paid
for settlement of claims, attorneys' fees, consultant and expert fees) arising
prior to, during or after the Lease Term from or in connection with the presence
or suspected presence of Hazardous Materials in, on or about the Real Property,
Building or Premises, except to the extent that the Hazardous Materials are
present as a result of acts of Tenant or any Tenant Parties.
 
29.5           Waiver of Consequential Damages.  Notwithstanding anything to the
contrary stated hereinabove, the indemnifications contained in this Article 29
above shall not include any consequential damages (e.g. loss of rent, use and
profits) incurred by either Landlord or Tenant, but shall expressly include,
without limitation, any and all costs incurred due to any investigation of the
site or any cleanup, removal or restoration mandated by or pursuant to any
applicable Environmental Laws. The indemnifications contained herein shall
survive any expiration or termination of the Lease Term.
 
30.           MISCELLANEOUS PROVISIONS
 
30.1           Binding Effect.  Landlord has delivered a copy of this Lease to
Tenant for Tenant's review only, and the delivery of it does not constitute an
offer to Tenant or an option.  This Lease shall not be effective against any
party hereto until an original copy of this Lease has been signed by such party
and delivered to the other party.  An electronic or facsimile copy of the Lease
shall be deemed an original for purposes of this Section 30.1.  Each of the
provisions of this Lease shall extend to and shall, as the case may require,
bind or inure to the benefit not only of Landlord and of Tenant, but also of
their respective successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
 
30.2           No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.
 
30.3           Modification of Lease.  Should any current or prospective
mortgagee or ground lessor for the Building require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and deliver the same
to Landlord within ten (10) days following the request therefor.
 
30.4           Transfer of Landlord's Interest.  In the event Landlord transfers
all or any portion of its interest in the Real Property and Building and in this
Lease, Landlord shall automatically be released from all remaining liability
under this Lease arising hereunder after the date of such transfer, and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations arising hereunder after the date of transfer, provided such
transferee assumes in writing all such obligations.
 
(30)

--------------------------------------------------------------------------------


30.5           Captions.  The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.
 
30.6           Time of Essence.  Time is of the essence of this Lease and each
of its provisions.
 
30.7           Partial Invalidity.  If any term, provision or condition
contained in this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
 
30.8           Landlord Exculpation.  It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord hereunder (including
any successor landlord) and any recourse by Tenant against Landlord shall be
limited solely and exclusively to the interest of Landlord in the Building, and
neither Landlord, nor any of its constituent partners, members, shareholders,
officers, directors or employees shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant.  Landlord's
interest in the Real Property shall be deemed to include, without limitation (i)
the rents or other income from the Real Property received by Landlord from and
after the date of any final non-appealable judgment entered against Landlord and
after payment of all expenses and debt service of the Real Property, (ii) the
net proceeds received by Landlord from the sale or other disposition of all or
any part of Landlord's right, title and interest in the Real Property after
deducting therefrom all of Landlord's costs of sale and the payment of any debt
service; (iii) the net proceeds received by Landlord from any condemnation or
conveyance in lieu of condemnation of all or any portion of the Real Property
after the payment of Landlord's cost therefrom and any debt service; and (iv)
the net proceeds of insurance received by Landlord from any casualty loss of all
or any portion of the Real Property after the payment of Landlord's cost
therefrom and any debt service.  Subject to Article 16 hereof, in no event shall
either party be liable to the other party, for any consequential, speculative or
punitive damages.
 
30.9           Entire Agreement.  It is understood and acknowledged that there
are no oral agreements between the parties hereto affecting this Lease and this
Lease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease.  This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises.  None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto.  Any
deletion of language from this Lease prior to its execution by Landlord and
Tenant shall not be construed to raise any presumption, canon of construction or
implication, including, without limitation, any implication that the parties
intended thereby to state the converse of the deleted language.  The parties
hereto acknowledge and agree that each has participated in the negotiation and
drafting of this Lease; therefore, in the event of an ambiguity in, or dispute
regarding the interpretation of, this Lease, the interpretation of this Lease
shall not be resolved by any rule of interpretation providing for interpretation
against the party who caused the uncertainty to exist or against the draftsman.
 
(31)

--------------------------------------------------------------------------------


30.10           Force Majeure.  Any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
or amounts to be paid by Landlord pursuant to this Lease (collectively, the
"Force Majeure"), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.
 
30.11           Notices. Any notice, demand or other communication given under
the provisions of this Lease (collectively, "Notices") by either party to the
other party shall be effective only if in writing and (a) personally served,
(b) mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or (c) sent by a nationally recognized courier
service (e.g., Federal Express) for next-day delivery.  Notices shall be
directed to the parties at their respective addresses set forth in the
Summary.  In the event that a different address is furnished in writing by
either party to the other party in accordance with the procedures set forth in
this Section 30.11, Notices shall thereafter be sent or delivered to the new
address.  Notices given in the foregoing manner shall be deemed given (a) when
actually received or refused by the party to whom sent if delivered by carrier
or personally served or (b) if mailed, on the day of actual delivery or refusal
as shown by the addressee's registered or certified mail receipt.  For purposes
of this Lease, a "business day" is Monday through Friday, excluding holidays
observed by the United States Postal Service.
 
30.12           Joint and Several Liability.  If more than one person or entity
executes this Lease as Tenant: (a) each of them is and shall be jointly and
severally liable for the covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and (b) the act or
signature of, or notice from or to, any one or more of them with respect to this
Lease shall be binding upon each and all of the persons and entities executing
this Lease as Tenant with the same force and effect as if each and all of them
had so acted or signed, or given or received such notice.
 
30.13           Attorneys' Fees.  If either party commences litigation against
the other for the specific performance of this Lease, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the prevailing
party shall be entitled to recover from the other party such costs and
reasonable attorneys' fees as may have been incurred, including any and all
costs incurred in enforcing, perfecting and executing such judgment.
 
30.14           Governing Law; Jurisdiction and Venue.  This Lease and the
rights and obligations of the parties shall be interpreted, construed, and
enforced in accordance with the laws of the state in which the Building is
located.  All obligations under this Lease are performable in the County in
which the Building is located, which shall be the venue for all legal actions.
 
30.15           Jury Trial Waiver.  TENANT, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FOREGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS LEASE OR ANY CONDUCT, ACT OR OMISSION OF LANDLORD, TENANT,
OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LANDLORD OR TENANT, IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
30.16           Paragraph Headings.  The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease.
 
30.17           Recording.  Tenant shall not record this Lease or any memorandum
of lease.
 
30.18           Authority.  Tenant covenants, warrants, and represents that each
individual executing, attesting, and/or delivering this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant; this Lease is binding upon
and enforceable against Tenant; and Tenant is duly organized and legally
existing in the state of its organization and is qualified to do business in the
state in which the Premises are located.
 
(32)

--------------------------------------------------------------------------------


30.19           Relationship.  This Lease shall create only the relationship of
landlord and tenant between the parties, and not a partnership, joint venture,
or any other relationship.
 
30.20           Survival of Obligations.  The expiration of the Lease Term,
whether by lapse of time or otherwise, shall not relieve Tenant of any
obligations which accrued prior to or which may continue to accrue after the
expiration or early termination of this Lease.  Those terms or provisions of
this Lease which this Lease expressly states shall survive, or which by their
context are clearly intended to survive, the expiration or earlier termination
of this Lease, shall survive the expiration or earlier termination of this
Lease.
 
30.21           Brokers.  Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, excepting only the real estate brokers or
agents specified in Section 13 of the Summary (the "Brokers"), and that they
know of no other real estate broker or agent who is entitled to a commission in
connection with this Lease.  Each party agrees to indemnify and defend the other
party against and hold the other party harmless for, from and against any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party's dealings with any real estate broker or
agent other than the Brokers.  The indemnities in this Section 30.21 shall
survive the expiration or termination of this Lease.
 
30.22           Transportation Management.  Tenant shall cooperate with all
reasonable present or future programs intended to manage parking, transportation
or traffic in and around the Building and in connection therewith, Tenant shall
take responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.
 
30.23           Intentionally Omitted.
 
30.24           Landlord Renovations.  Tenant acknowledges that Landlord may,
but shall not be obligated to (other than as specifically set forth herein or in
the Tenant Work Letter, if applicable), during the Lease Term renovate, improve,
alter, or modify (collectively, the "Renovations") the Building and/or Real
Property, including without limitation the Parking Facilities, Common Areas,
Systems and Equipment, roof, and structural portions of the same, so long as
such Renovations do not materially interfere with Tenant's use of the Premises
for the permitted use described in Section 5.1 above or materially increase
Operating Expenses.  So long as such Renovations do not materially interfere
with Tenant's use of the Premises for the permitted use described in Section 5.1
above, Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent.  So long as such
Renovations do not materially interfere with Tenant's use of the Premises for
the permitted use described in Section 5.1 above, Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant's business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant's personal
property or improvements resulting from the Renovations or Landlord's actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord's actions in connection with such
Renovations.
 
30.25           Financial Statements.  Upon ten (10) days prior written request
from Landlord (which Landlord may make at any time during the Term but no more
often than two (2) times in any calendar year), Tenant shall deliver to Landlord
a certified current financial statement of Tenant; provided, however, Tenant
shall have no obligation to provide any such financial statements, if and for so
long as Tenant is a publicly traded company.
 
(33)

--------------------------------------------------------------------------------


30.26           Excepted Rights.  Landlord shall also have the right (but not
the obligation) to temporarily close the Building if Landlord reasonably
determines that there is an imminent danger of significant damage to the
Building or of personal injury to Landlord’s employees or the occupants of the
Building.  The circumstances under which Landlord may temporarily close the
Building shall include, without limitation, electrical interruptions,
hurricanes, terrorist activities and civil disturbances.  A closure of the
Building under such circumstances shall not constitute a constructive eviction
nor entitle Tenant to an abatement or reduction of rent payable hereunder.
 
30.27           Interpretation of Lease Terms.  Each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.  If any
provision of this Lease or the application of such provision to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability, unless such provision or such
application of such provision is essential to this Lease.
 
30.28           Counterparts.  This Lease may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one document.
 
30.29           OFAC Compliance.  For purposes of this Section 30.29, the term
"Affiliated Parties" shall mean Tenant, all persons and entities owning
(directly or indirectly) an ownership interest in Tenant, and any and all
subsidiaries, predecessors, agents and affiliates thereof.  "Blocked Parties"
mean any person or entity (A) that is itself or an Affiliated Party of an entity
listed in the Annex to, or is otherwise subject to the provisions of, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
("Executive Order"), (B) with whom a party is prohibited from dealing or
otherwise engaging in any transaction by any Patriot Act Related Law (as defined
below), (C) who commits, threatens or conspires to commit or support "terrorism"
as defined in the Executive Order, (D) that is named as a "specially designated
national and blocked person" on the most current list published by the U.S.
Department of the Treasury, Office of Foreign Assets Control at its official
website, http://www.ustreas.gov/offices/enforcement/ofac/ or at any replacement
website or other replacement official publication of such list.  The "Patriot
Act Related Laws" are defined as any regulations of the Office of Foreign Asset
Control ("OFAC") of the Department of the Treasury (including, but not limited
to, OFAC's Specially Designated and Blocked Persons list) or any statute or
executive order (including, but not limited to, the Executive Order) designed to
limit commercial transactions with designated countries or individuals believed
to be terrorists, narcotic dealers or otherwise engaged in activities contrary
to the interests of the U.S., including, without limitation Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56), and the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, as the same may be amended from time to time, and any other governmental
law, rule or regulation implementing such laws or purposes.  Tenant hereby
represents and warrants that Tenant and all Affiliated Parties (i) have never
been a Blocked Party, and (ii) have been and are currently in full compliance
with all Patriot Act Related Laws.  Tenant covenants that neither Tenant nor any
of its Affiliated Parties will do any of the following: (i) conduct any business
or engage in any transaction or deal with any Blocked Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in any Patriot Act Related
Law.
 
30.30           Authority.  Upon request from Landlord, Tenant shall provide
Landlord with reasonable evidence that each person signing this Lease on behalf
of Tenant is authorized to do so on behalf of Tenant.
 
(34)

--------------------------------------------------------------------------------


30.31           DTPA Waiver. TENANT ACKNOWLEDGES THAT IF ANY DTPA IS APPLICABLE
TO THIS LEASE, THEN TENANT, AFTER CONSULTATION WITH ATTORNEYS OF ITS OWN
SELECTION, HEREBY VOLUNTARILY WAIVES AND RELEASES ALL OF ITS RIGHTS AND REMEDIES
UNDER ANY DTPA THAT MAY BE APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS
LEASE.  THE TERM "DTPA" MEANS THE TEXAS DECEPTIVE TRADE PRACTICES – CONSUMER
PROTECTION ACT, SUBCHAPTER E OF CHAPTER 17, SECTION 17.41, ET SEQ., OF THE TEXAS
BUSINESS AND COMMERCE CODE, AS AMENDED, OR ANY SIMILAR STATE STATUTE RELATING TO
THE PROTECTION OF CONSUMERS.
 
31.           METHOD OF CALCULATION
 
Tenant is knowledgeable and experienced in commercial transactions and does
hereby acknowledge and agree that the provisions of this Lease for determining
charges and amounts payable by Tenant are commercially reasonable and valid and
constitute satisfactory methods for determining such charges and amounts as
required by Section 93.012 (assessment of charges) of the Texas Property Code,
as enacted by House Bill 2186, 77th Legislature.  Tenant further voluntarily and
knowingly waives (to the fullest extent permitted by applicable Law) all rights
and benefits of Tenant under such section, as it now exists or as it may be
hereafter amended or succeeded.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
(35)

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
LANDLORD:




EQUASTONE KIRKWOOD, LP
a Delaware limited partnership


By: Equastone Kirkwood GP, LLC
Delaware limited liability company
Its: General Partner


By: /s/ Todd Parker
Name: Todd Parker
Its: Executive Vice President




TENANT:


INX INC.,
a Delaware corporation


By:  /s/ Brian Fontana                                           
Brian Fontana
Its:   Vice President and Chief Financial Officer






(36)

 